Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 1 of168


   1                        UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
   2
                              Case No. 18-80176-CIV-BB
   3
        IRA KLEIMAN, ET AL.,         )
   4                                 )
             PLAINTIFFS,             )
   5                                 )
             -v-                     )
   6                                 )
        CRAIG WRIGHT,                )
   7                                 )
             DEFENDANT.              )        West Palm Beach, Florida
   8                                 )        December 18, 2019
        _____________________________)
                                     )
   9

  10               TRANSCRIPT OF DISCOVERY HEARING PROCEEDINGS

  11                  BEFORE THE HONORABLE BRUCE E. REINHART

  12                       UNITED STATES MAGISTRATE JUDGE

  13

  14    Appearances:

  15    (On Page 2.)

  16

  17    Reporter                         Stephen W. Franklin, RMR, CRR, CPE
        (561)514-3768                    Official Court Reporter
  18                                     701 Clematis Street
                                         West Palm Beach, Florida 33401
  19                                     E-mail: SFranklinUSDC@aol.com

  20

  21

  22

  23

  24

  25
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 2 of268


   1    Appearances:

   2    FOR THE PLAINTIFFS               Velvel Freedman, ESQ.
                                         Roche Freedman, LLP
   3                                     200 South Biscayne Boulevard
                                         Suite 5500
   4                                     Miami, FL 33131
        -and-
   5                                     Andrew Brenner, ESQ.
                                         Boies, Schiller, Flexner, LLP
   6                                     100 Southeast 2nd Street
                                         Suite 2800
   7                                     Miami, FL 33131
        -and-
   8    (By Telephone)                   Kyle Roche, ESQ.
                                         Roche Freedman, LLP
   9                                     185 Wythe Avenue F2
                                         Brooklyn, NY 11249
  10
        FOR THE DEFENDANT:               Schneur Z. Kass, ESQ.
  11                                     Rivero Mestre, LLP
                                         2525 Ponce De Leon Boulevard
  12                                     Suite 1000
                                         Coral Gables, FL 33134
  13    -and-
                                         Zaharah R. Markoe, ESQ.
  14                                     Rivero Mestre, LLP
                                         2525 Ponce de Leon Boulevard
  15                                     Suite 1000
                                         Coral Gables, FL 33134
  16
                                       * * * * *
  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 3 of368


   1          (Call to the order of the Court.)

   2                THE COURT:    Good afternoon, everyone.      Have a seat,

   3    please.

   4                MS. MARKOE:    Good afternoon, Your Honor.

   5                THE COURT:    All right.    We're here on case

   6    number 18-80176, Ira Kleiman and W&K Info Defense Research

   7    versus Craig Wright.

   8                May I have counsel's appearances starting with

   9    counsel for the Plaintiffs.

  10                MR. FREEDMAN:    Vel Freedman for the plaintiffs, Your

  11    Honor.    And thank you for the 15-minute accommodation.

  12                THE COURT:    Well, no problem.     Mr. Freedman, good

  13    afternoon.

  14                Mr. Brenner.

  15                MR. BRENNER:    Andrew Brenner for the plaintiffs, and

  16    I join in thanking you.

  17                THE COURT:    Of course, Mr. Brenner.      Anything I can

  18    do to support the Brightline I'm happy to do.

  19                For the defense.

  20                MR. KASS:    Zalman Kass for Dr. Craig Wright.

  21                THE COURT:    Mr. Kass, good afternoon.

  22                MS. MARKOE:    Zaharah Markoe for Dr. Wright.

  23                THE COURT:    Ms. Markoe, good afternoon.

  24                Did I hear somebody on the phone, as well?

  25                MR. ROCHE:    Yes, Kyle Roche for plaintiffs.
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 4 of468


   1                THE COURT:    Hi, Mr. Roche.    Good afternoon.

   2                All right.    So we're here on the request for a

   3    discovery hearing.      I have received and reviewed the joint

   4    discovery memo that was filed at docket entry 339, as well as

   5    I've reviewed the attachments that went with that.           And as we

   6    always do, what I'd like to do is just use the joint memo as

   7    an agenda, and we'll just go through it and I'll rule as I

   8    need to.

   9                So let me turn, then, to page 2 of docket entry 339

  10    relating to the request for data recovered from Mr. Kleiman's

  11    devices.    Let me turn to Mr. Freedman.       It looks like, at

  12    least if I read this correctly, this may be a moot issue, but

  13    bring me up to date on where we are.

  14                MR. FREEDMAN:    Yes, Your Honor.     I expect if it

  15    hasn't been produced, it will be produced in the next hour.

  16                THE COURT:    Okay.

  17                MR. FREEDMAN:    And all of it, actually.

  18                THE COURT:    All 2400 or however many pages?

  19                MR. FREEDMAN:    All 2400, yeah.

  20                THE COURT:    All right.    So Ms. Markoe, Mr. Kass,

  21    that resolve that issue?

  22                MR. KASS:    Your Honor, unfortunately not.

  23                THE COURT:    Okay.   Talk to me.

  24                MR. KASS:    Your Honor, this is going --

  25                THE COURT:    You can stay seated, that's fine.       Just
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 5 of568


   1    pull the microphone over.

   2                MR. KASS:    Your Honor, this is actually going to be

   3    a repeat issue.     We recovered more documents and more data

   4    than that was provided to plaintiffs.        We only provided a

   5    small subset at the -- initially, but there is -- there are

   6    going to be more documents.       And the issue is the importance

   7    that this data could be to our case, because it can really

   8    show the location of the Bitcoin addresses to the extent they

   9    existed.

  10                And I understand that counsel stated that they were

  11    busy preparing the case, and that's understandable, but the

  12    issue -- and that actually makes it more important why we need

  13    to have a different procedure in place, because as we produce

  14    more and provide more documents to them, the case is going to

  15    get even more busier as we get closer to trial.

  16                THE COURT:    All right.    So, I'm sorry, Mr. Kass.

  17                MR. KASS:    Yes.

  18                THE COURT:    If I could back up for a second.       You'll

  19    be shocked to know I don't have an encyclopedic recollection

  20    of this issue since it was so long ago.         So these were devices

  21    that were in the possession of Mr. Kleiman's family upon his

  22    demise.    There was a -- and so the request was to search those

  23    documents, and what is it that the plaintiffs -- the

  24    defendants were trial to locate on those documents?           On those

  25    devices, I'm sorry.
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 6 of668


   1                MR. KASS:    So, Your Honor, there are two -- there

   2    are two issues that we are really trying to do with that

   3    device.   One is we were trying to discover the extent of the

   4    damage caused by Ira Kleiman when he deleted his brother's

   5    devices and stored his commercial movies --

   6                THE COURT:    Okay.

   7                MR. KASS:    -- and family photos on it.

   8                THE COURT:    All right.    So you're just trying to

   9    determine what was lost.

  10                MR. KASS:    And that's already been completed.

  11                Now, we're in the second phase where Dr. Wright has

  12    expended significant sums of money having his vendors try and

  13    recover any data that was not overwritten that may reside

  14    deleted data.

  15                THE COURT:    Okay.

  16                MR. KASS:    And they have spent a lot of time, a lot

  17    of money, and that is completed.

  18                THE COURT:    Okay.

  19                MR. KASS:    Now --

  20                THE COURT:    So hold on.    Let me stop you for a

  21    second.

  22                MR. KASS:    Uh-huh.

  23                THE COURT:    Because I remember there was an issue

  24    about, you know, who could have physical access to devices and

  25    all that.    We put a protocol in place for that; is that right?
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 7 of768


   1                MR. KASS:    Your Honor, yes, there is a protocol.

   2                THE COURT:    Okay.

   3                MR. KASS:    And it's docket entry 117.

   4                THE COURT:    Okay.

   5                MR. KASS:    And essentially under that, that

   6    protocol, AlixPartners has possession of exact images of those

   7    devices.    They do not have the physical devices.

   8                THE COURT:    Okay.

   9                MR. KASS:    And the way the protocol was set up is

  10    that AlixPartners could give us a reporting as to what was --

  11    the amount of data that was deleted, when it was deleted, but

  12    they couldn't actually provide us with any documents that they

  13    recovered without first sending it to plaintiffs for a

  14    privilege review.

  15                THE COURT:    Okay.

  16                MR. KASS:    So --

  17                THE COURT:    And let me -- so now this is refreshing

  18    my memory, right?     Because I wanted to make sure they had a

  19    chance to do a privilege review, because there was at least

  20    some suggestion that there may have been communications with

  21    counsel.

  22                UNIDENTIFIED SPEAKER:     Your Honor --

  23                THE COURT:    Yeah, hold on a second.

  24                So, Mr. Kass, but explain to me at base what's the

  25    relevance?    What is it you're looking for, and what value is
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 8 of868


   1    it going to bring to the claims and defenses in this case?

   2    That's where I'm just not remembering.

   3                MR. KASS:    Sure.

   4                Your Honor, we're looking for Bitcoin or Bitcoin

   5    wallets.

   6                THE COURT:    Okay.

   7                MR. KASS:    And because Bitcoins are an electronic

   8    currency that are stored, the private keys would be stored on

   9    those devices.     So we're really trying to find out did those

  10    Bitcoin exist, and if so, what happened to them.          And the only

  11    way to do that is to go through Dave's electronic devices,

  12    specifically the data that we could be -- could recover from

  13    the data that was deleted.

  14                THE COURT:    Okay.    And -- all right.    Let me turn to

  15    Mr. Freedman, then, and have him respond.

  16                MR. FREEDMAN:    Your Honor, just to take a step back,

  17    this is the data that was on devices that had sensitive

  18    material on it.     There was a dispute on this early on.

  19                THE COURT:    Right.

  20                MR. FREEDMAN:    And the Court struck the compromise

  21    by taking the data, giving it to AlixPartners and entering a

  22    protective order that we had to review anything before it came

  23    over.

  24                THE COURT:    Uh-huh.

  25                MR. FREEDMAN:    Frankly, I'm not sure exactly what
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 9 of968


   1    Mr. Kass is asking for at the moment, but the -- you know, if

   2    this data's that important, we first received the initial

   3    production of it on November 27th, and unfortunately it took a

   4    little longer than I would have hoped to review it, but as

   5    soon as it was, you know, raised to our attention that this

   6    was extremely important to them, we -- I stopped two lawyers,

   7    and we did it full-time, and I expect that if this is that

   8    important to them going forward, we will dedicate similar

   9    resources to getting it done as they produce it.

  10                So I'm not sure what the request is, so I'm not sure

  11    what to oppose or not oppose, but --

  12                THE COURT:    Right.

  13                Well, that was going to be my next question.         Just

  14    sort of -- Mr. Kass, I guess -- I appreciate that this may be

  15    an issue going forward and that you're anticipating that there

  16    may be -- you're concerned about the timeliness of what you're

  17    going to get responses to requests in this venue, but as

  18    Mr. Freedman points out, at least for now, there seems to be a

  19    back and forth, the parties seem to be working together.           I

  20    don't have a sense of exactly what it is you're looking --

  21    what it is that you're going to be asking them for, and,

  22    again, whether they'll oppose it or not.         So I don't know if

  23    there's any -- if you're specifically asking me to order

  24    anything today or what.

  25                MR. KASS:    So, Your Honor, yes, I would like to
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 10 10
                                                                             of 68


    1   address that particular point.

    2               THE COURT:    Yeah, sure.

    3               MR. KASS:    So, first of all, I appreciate that

    4   opposing counsel has stated that they will make this a

    5   priority and work with us.

    6               THE COURT:    Uh-huh.

    7               MR. KASS:    But I believe sometimes, you know, past

    8   experience sometimes let you know what's going to happen in

    9   the future.

   10               THE COURT:    Uh-huh.

   11               MR. KASS:    When we sent this to plaintiffs, that

   12   very same day we asked them, please make it a priority.

   13               THE COURT:    Right.

   14               MR. KASS:    We followed up on three separate

   15   occasions.    I never heard any response.       I didn't hear, we're

   16   working on it, we'll give it to you on a rolling production.

   17   It was this radio silence until there was going to be a

   18   hearing today, all of a sudden they jumped to review those

   19   documents, and they sent us an e-mail a minute before this

   20   hearing saying we're going to receive those documents.

   21               THE COURT:    Okay.

   22               MR. KASS:    Now, as for the ask, Your Honor, our ask

   23   is that if we could just simply get access to those files.

   24   Now, I understand plaintiffs have raised sensitive -- concerns

   25   about sensitive documents.        My understanding, those are
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 11 11
                                                                             of 68


    1   sensitive documents that Ira Kleiman put on those devices.            We

    2   are not asking for those documents.         We are asking for Dave's

    3   data, and that was deleted.

    4               And, Your Honor --

    5               THE COURT:    So hold on.    So let me go back a step.

    6               So the documents that you're going to be requesting

    7   be released from AlixPartners --

    8               MR. KASS:    Uh-huh, correct.

    9               THE COURT:    -- are only going to be documents that

   10   are recovered by AlixPartners from a time when these -- when

   11   these devices were not in Ira Kleiman's control?

   12               MR. KASS:    Your Honor, that's what we would like,

   13   but I do want to point out a technical limitation is that it

   14   would definitely be deleted data.        Unfortunately, I was --

   15   I've been told that once data is deleted and then recovered,

   16   you can't always say with certainty what time period it came

   17   from.    So unless plaintiffs are stating that Ira put his own

   18   important stuff on there and then deleted it also, but either

   19   way -- now, Your Honor, but I do want to address this

   20   privilege issue is that there are other methods that we could

   21   use to do our best to ensure that we don't get privilege

   22   documents.

   23               THE COURT:    Okay.

   24               MR. KASS:    Such as we could run a privilege term.

   25               So, for example, we could tell AlixPartners, and
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 12 12
                                                                             of 68


    1   plaintiffs could definitely have input in this, first run a

    2   search for anywhere that says lawyer, attorney, privileged,

    3   and those documents would go directly it plaintiffs, while all

    4   the other documents that don't appear to have any high

    5   probability of privilege will go directly to us.           There is a

    6   clawback order agreement in this case.         If we stumble across

    7   anything that seems privilege, Your Honor, we're going to

    8   immediately notify plaintiffs, and we will not view it.

    9               So I really think just the posture of the case, we

   10   are so close to the end of discovery, counsel for both sides

   11   are busy.    This modified version would really enable us to

   12   solve this in a quicker manner without continued court

   13   intervention.

   14               THE COURT:    Okay.    So now I understand the ask.      So

   15   the ask is to modify the protective order --

   16               MR. KASS:    Yes.

   17               THE COURT:    -- to change the procedure in place.

   18               What I'm going to do is this:       I want to give you

   19   two a chance to meet and confer, and I'll be happy to schedule

   20   another phonecall even later this week after you two have a

   21   chance to talk it through.        Mr. Kass, you make some reasonable

   22   suggestions.     Candidly, as I sit here I don't even remember

   23   what the privilege issues were and how extreme they may be,

   24   but I want to let you have a chance to have a dialogue about

   25   that.    I find that, you know, the parties if this case have
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 13 13
                                                                             of 68


    1   been pretty good about negotiating and resolving these kinds

    2   of issues.

    3               So I'm not going to rule on that today.         I'll let

    4   you two meet and confer on it, and if either one of you

    5   believes that you're not able to resolve it in a reasonable

    6   time, I'm working the rest of this week, I'm working all the

    7   next week, I'm working the week after that.          So I'll be happy

    8   to schedule some time for all of us to get together and have a

    9   quick call and resolve that issue.        Okay?    But I want you to

   10   work -- to at least meet and confer on it first.

   11               All right.    Let's go back, then, to document 339.

   12   So, okay, so the first issue at least as to the extent of

   13   what's contained in here is now resolved.

   14               So the next issue is request for production

   15   number 20 relating to real estate transactions by Mr. Kleiman.

   16               So let me turn back to Mr. Kass.        Why is this

   17   relevant to the claims and defenses in the case?

   18               MR. KASS:    Sure.

   19               Again, Your Honor, one of the primary complaints in

   20   the complaint is that Dr. Wright allegedly stole billions of

   21   Dave Kleiman's Bitcoin.

   22               THE COURT:    Uh-huh.

   23               MR. KASS:    Now, our position is that that theft did

   24   not occur, but to the extent any Bitcoin are missing, we're

   25   trying to figure out what happened to them.          Now, we've done
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 14 14
                                                                             of 68


    1   research of this, and as far as we can tell, Ira Kleiman has

    2   never been extremely wealthy, and I believe plaintiffs have

    3   mentioned on a few points in time throughout this litigation

    4   that their client is not wealthy.

    5               THE COURT:    Uh-huh.

    6               MR. KASS:    Now, shortly, just a few weeks after

    7   being told by Dr. Wright that Dave Kleiman may have some

    8   Bitcoin wallets stored on his devices, Ira Kleiman suddenly

    9   has $400,000 in cash to purchase a home.         So we're really just

   10   trying to figure out were any of these Bitcoins recovered by

   11   Ira Kleiman and then used.

   12               Now, plaintiffs point out in their memo that there

   13   is actually no evidence that Ira has found these Bitcoin --

   14               THE COURT:    Uh-huh.

   15               MR. KASS:    -- and that he has used them.       Well, Your

   16   Honor, that's because they've objected to this request.            If

   17   they do produce those documents, we might very well have that

   18   evidence.

   19               THE COURT:    Okay.   Let me turn to Mr. Freedman.

   20               So first of all, Mr. Freedman, do you agree that

   21   the -- that it's a -- whether or not Mr. -- whether or not Ira

   22   Kleiman was able to, I'll use the word "liquidate", that may

   23   not be the right word for it, but monetize Bitcoin that had

   24   previously existed is a relevant question in this case, or is

   25   that not relevant to the issues in the case?
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 15 15
                                                                             of 68


    1               MR. FREEDMAN:     Your Honor, I think it depends on the

    2   outcome of Judge Bloom's upholding or striking down this

    3   Court's sanctions order.       In the exist -- in the universe

    4   where it's upheld, it's totally irrelevant.          Dr. Wright's

    5   testified that those Bitcoin have never moved.          In the

    6   universe where it gets struck down, I suppose there's some

    7   relevance to -- obviously we object to the characterization,

    8   there's no evidence to back it up, that Ira somehow took the

    9   Bitcoin, liquidated it, bought a house, stored the rest of it,

   10   never used it ever again, and then sued Dr. Wright for all the

   11   Bitcoin.    I suppose there is some relevance under that

   12   paradigm.

   13               My statement, though, would be that the request

   14   should therefore be targeted at Bitcoin-related requests.            You

   15   know, public addresses, Bitcoin and things like that, things

   16   that they have already -- that defendant has already had an

   17   opportunity to review and search.

   18               The financial documents of, you know, how a home was

   19   purchased is I think irrelevant to this issue.          There's a much

   20   narrower way to get to this.

   21               THE COURT:    All right.    Let me turn back to

   22   Mr. Kass.    Is Ira Kleiman going to be deposed again, or is he

   23   done?

   24               MR. KASS:    I -- he's going to be deposed again for

   25   sure, yes.
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 16 16
                                                                             of 68


    1               THE COURT:    Okay.   I think this is something that is

    2   better addressed either through interrogatory or by

    3   questioning Ira Kleiman at his deposition.          Just ask him where

    4   he got the money to buy the house from, and depending on the

    5   answers to that, if you need . . . you know, I just --

    6               MR. KASS:    Your Honor, if I may?

    7               THE COURT:    Yeah, sure.

    8               MR. KASS:    In his prior deposition I believe we

    9   actually brought this issue up.

   10               THE COURT:    Oh, okay.

   11               MR. KASS:    And I think he was either instructed not

   12   to answer, or we didn't get anywhere, which is why we asked

   13   this document request.

   14               THE COURT:    Okay.

   15               MR. FREEDMAN:     Your Honor, because the first

   16   deposition was a very limited categories.          It was a

   17   preliminary deposition.

   18               THE COURT:    And I'm not criticizing anybody for

   19   having objected, I'm just trying to understand the state of

   20   the world.    So let me just think this through myself.

   21               I mean, I do think it's relevant.        I mean, my order,

   22   even if affirmed by Judge Bloom, was simply that Dr. -- that

   23   Mr. Kleiman gets half of whatever Dr. Wright had.           I made no

   24   finding as to what he had, if he has anything.          I don't know.

   25   That's still an open issue in this case.         Now, maybe that's an
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 17 17
                                                                             of 68


    1   issue that goes to damages, but it would seem to me in

    2   mitigation of damages, presumably Dr. Wright could introduce

    3   evidence that some of the Bitcoin that was mined during the

    4   relevant period was actually kept by Dave Kleiman and was

    5   spent by Ira Kleiman, and that would be in mitigation of the

    6   damages that Mr. Kleiman is claiming.         So I think it's

    7   relevant, I'm just struggling with whether this is the most

    8   efficient way to get on the question, right?

    9               I agree with Mr. Freedman, the baseline question

   10   that Dr. Wright's trying to discern, and which -- and what it

   11   is that I find to be relevant, is whether Ira Kleiman had any

   12   Bitcoin and has spent any Bitcoin that preexisted Dave

   13   Kleiman's death.     I think, you know, saying tell us how you

   14   bought your house --

   15               MR. FREEDMAN:     Your Honor, if it helps, I'm happy to

   16   represent that my client has told me that he did not receive

   17   Bitcoin and liquidate it, and that this was just savings

   18   money, but you can get the details of that at deposition.            We

   19   will not object to it.

   20               THE COURT:    Well, here's what I'll allow them to do

   21   if they want to in advance of the deposition.          If you want to

   22   tender a specific interrogatory or very, very limited number

   23   of interrogatories addressed to this specifics issue to Ira

   24   Kleiman, and I'll order that it be responded to before the

   25   deposition, and I won't count that against whatever number --
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 18 18
                                                                             of 68


    1   I forget however many we've run up against so far in terms of

    2   interrogatories in the case.       So if you want to get that

    3   answer that Mr. Freedman just gave in a format that would be

    4   admissible at a trial if you needed it, tender an

    5   interrogatory, get your answer, and then once you have your

    6   answer, if you want to follow up with it at the deposition, we

    7   can address that.

    8               MR. KASS:    Your Honor, I understand.      I just do want

    9   to mention one thing that -- and I believe that is definitely

   10   a potential solution, that sometimes having the actual source

   11   documents are helpful.      I know that opposing counsel said --

   12               THE COURT:    Let's see what the answer is.       If the

   13   answer is, no, I didn't do it --

   14               MR. KASS:    Okay.

   15               THE COURT:    -- then there are -- then presuming the

   16   answer is there are no source documents.

   17               MR. KASS:    Well, Your Honor, the --

   18               THE COURT:    And I think that's what I just heard

   19   from Mr. Freedman, that the response to this request for

   20   production if I let it go forward is going to be we don't --

   21   there are documents how he bought the house, but none of them

   22   show any Bitcoin.

   23               MR. KASS:    Right.

   24               And so, Your Honor, here's my issue is that

   25   statements have been made on behalf of Ira before, in
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 19 19
                                                                             of 68


    1   particular to receiving certain mailings related to W&K.

    2               THE COURT:    Uh-huh.

    3               MR. KASS:    And it turns out that was not the case.

    4   So we really in this instance would prefer just to have the

    5   source documents to make sure there's no misunderstandings and

    6   that we have what we need to have, but I understand.

    7               THE COURT:    And I appreciate your request.       I'll

    8   overrule that request.      I'll do it the way that I said.

    9               MR. KASS:    Okay.

   10               THE COURT:    All right.    As to the next one, it's

   11   request for production number 3, Dr. Wright's request.            So

   12   this is defendant's objections to Dr. Wright's request for

   13   communications among all these people, right?          So hold on.     I

   14   got to turn my head around at who's objecting.          So you're

   15   objecting to their request.

   16               Okay.   I guess I start with this question,

   17   Mr. Freedman.     Are there any?     Are there any documents

   18   reflecting communication?        Because under Rule 34(c) and under

   19   my order, that's always the first question that you're

   20   supposed to put in your objection, either you have responsive

   21   documents or you don't.

   22               So do you have any responsive documents?

   23               MR. FREEDMAN:     Your Honor, not that I'm aware of,

   24   but there's a lot of documents, and I don't want to make a

   25   representation that there aren't any.         There's a reason that
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 20 20
                                                                             of 68


    1   the parties have used keywords to find these documents.

    2               THE COURT:    Okay.

    3               MR. FREEDMAN:     But I think that if the Court lets,

    4   this request is just completely irrelevant.          I mean, Craig --

    5   Dr. Wright's interpersonal issues --

    6               THE COURT:    Hold on.    Let me come back to you in a

    7   second.    I just wanted to ask you if -- and I understand, you

    8   know, sometimes parties say, we don't know if there are any,

    9   because the simple act of figuring it out is so burdensome and

   10   so expensive that we didn't undertake it.          I assumed that was

   11   what you would say, but I wanted to at least give you a chance

   12   to respond.

   13               Let me turn back to Mr. Kass or Ms. Markoe.         I

   14   understand the relevance of this is it has to do with an

   15   alleged hacking of Dr. Wright's electronic devices.           What's

   16   that got to do with this lawsuit?

   17               MR. KASS:    Okay.    Your Honor, many times an issue

   18   has come up in this case as to whether or not Dr. Wright has

   19   been hacked.     That's going to be an issue as for the

   20   authentication of many documents that likely will be used at

   21   trial.    And I do want to just take this moment to point out

   22   that while plaintiffs have brought up many times that there's

   23   absolutely no evidence of a hack, this hack is public

   24   knowledge.    There are two articles online that anybody could

   25   view from Wired and Gizmodo that contain private e-mails from
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 21 21
                                                                             of 68


    1   Dr. Wright with former counsel, and those e-mails specifically

    2   state that -- and in the -- the articles specifically state

    3   they received these documents from a hacker.          So if there is

    4   this -- if there is this hacker that is providing additional

    5   documents or additional information to plaintiffs, presumably

    6   they relate to the claims and defenses in this case.

    7               THE COURT:    Well, but your theory as it pertains to

    8   this case, if I understand it, and as I recall Dr. Wright's

    9   testimony, was not that -- not that his account was hacked and

   10   things were taken.

   11               MR. KASS:    Uh-huh.

   12               THE COURT:    It was that his account was hacked, and

   13   documents were modified by other people and then left on his

   14   accounts.

   15               MR. KASS:    Right.

   16               Your Honor, once somebody gains access to your

   17   computer, they could take stuff and they could also modify it.

   18   So the existence of one actually makes the other one more

   19   likely.

   20               THE COURT:    Okay.    And what are the -- who are these

   21   A through O?     Why -- what is there relevance?       These are just

   22   people Dr. Wright suspects may be the hacker?

   23               MR. KASS:    Well, A through H are former employees or

   24   people who worked at Craig's companies and many of who had

   25   access to internal documents and internal databases.           So this
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 22 22
                                                                             of 68


    1   wouldn't be so much an external hack as more as internal hack,

    2   and for --

    3               THE COURT:    Uh-huh.    Okay.   So the gist of your --

    4   okay.    That's A through H.      And then I through O?

    5               MR. KASS:    Are where Dr. Wright may not be able to

    6   finger a particular person, but he believes it's most likely

    7   that if the hack did occur, it would be an employee of one of

    8   those companies that he was associated with, and those -- so

    9   the rest of those companies are companies that Dr. Wright was

   10   associated with in Australia.

   11               THE COURT:    Okay.    And so what you're asking for

   12   are -- in this case is communications between all of these

   13   people and Mr. Kleiman?

   14               MR. KASS:    Yes, with --

   15               THE COURT:    Okay.    The idea I guess being to see

   16   whether the plaintiffs in this case have gotten and

   17   documentation from these people that would have been hacked

   18   from Dr. Wright's accounts?

   19               MR. KASS:    Yes, and --

   20               THE COURT:    Or whether the plaintiffs in this case

   21   have been in contact with these people about them accessing

   22   Dr. Wright's accounts?

   23               MR. KASS:    That's part of it.     And whether they've

   24   been providing plaintiffs secretly with information that

   25   relates and pertains to this complaint.         I believe presumably
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 23 23
                                                                             of 68


    1   if these contacts did occur, it's going to be related to this

    2   complaint and not just some extraneous matter.

    3               THE COURT:    All right.    Mr. Freedman?

    4               MR. FREEDMAN:     One thing, Your Honor, I want to

    5   correct.    As far as I'm aware, there are no communications

    6   with the individuals listed on this list.          However, on

    7   reviewing the list, it does mention former companies, and we

    8   have had communications with employees of these companies, for

    9   example, Jamie Wilson was one such employee who we deposed and

   10   spoke to.

   11               Your Honor, I think the issue here is that this is

   12   the definition of a fishing expedition.         Imagine if every

   13   single lawsuit started off with:        Here are a list of people

   14   who really don't like me; I want to know every communication

   15   you ever had with them.       I think that, you know, maybe, maybe

   16   it would be relevant to get these documents up to the date of

   17   the filing of the complaint.       The other problem is they're

   18   seeking documents all the way up until the present, and

   19   because this Court has previously base -- limited all

   20   discovery until I think it was 30 days after the filing of the

   21   complaint for both sides, none of those documents have been

   22   imaged, none of the, like, communications that have been

   23   ongoing between counsel and other potential witnesses, or

   24   Mr. Kleiman and other potential witnesses, they haven't been

   25   collected.
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 24 24
                                                                             of 68


    1               And discovery's closing.      To now collect those

    2   documents, process those documents, run search terms and

    3   review them, all for some, I mean, irrelevant issue, because

    4   maybe plaintiffs had communications that maybe talked about a

    5   hack or other bad things about Dr. Wright seems completely

    6   disproportionate to the needs of the case and frankly

    7   irrelevant.

    8               THE COURT:    All right.    Mr. Kass, I'll give you the

    9   last word.

   10               MR. KASS:    Well, Your Honor, I believe opposing

   11   counsel said there (inaudible) if their communications would

   12   be very minimal, and now I'm hearing that there's these

   13   extensive communications that are going to be very

   14   burdensome --

   15               MR. FREEDMAN:     That's not what I said.

   16               MR. KASS:    -- to image.

   17               And, Your Honor, this is not just any random people.

   18   These are people who are believed to have been involved in the

   19   hack.    And to the extent there are -- and Jamie Wilson is a

   20   very good example.      If they were having communications with

   21   Jamie Wilson relating to the facts in this complaint, which

   22   they were, I believe we're entitled to know that in discovery.

   23   Plaintiffs have said they haven't used any information that

   24   they received to date in affidavit or in some sort of

   25   declaration or in a motion, but if they are planning on using
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 25 25
                                                                             of 68


    1   it at trial, discovery is the time that we could find that out

    2   and not be ambushed at last minute.

    3               THE COURT:    Well, but let me break that apart.

    4               I mean, this is not a criminal case.        They don't

    5   have an obligation to give you exculpatory evidence that they

    6   obtain during their investigation.        They don't have an

    7   obligation to tell you where their investigation comes from.

    8   All they have an obligation to tell you is who they're going

    9   to call as witnesses at the trial in this case.          So I -- you

   10   know, how they -- who they went and talked to and how they put

   11   their case together, even if they went and found people who

   12   hated Dr. Wright, and -- you know, every whistleblower case

   13   I've ever seen starts with somebody who hates the other party

   14   and steals a bunch of documents and gives them to them.            So

   15   that's not unusual in these cases, and there's nothing, you

   16   know, legally wrong with that.

   17               So, look, the issue I have to resolve is whether

   18   communications between Ira Kleiman and the people listed in

   19   request for production number 3 is relevant to an issue in

   20   this lawsuit.     The theory of relevance that's been suggested

   21   is that it might lead to being able to prove that some of the

   22   documents that the plaintiff wants to use in this case are not

   23   authentic, that they were hacked and modified.          I think that's

   24   such -- whether that's true or not, that's such an attenuated

   25   theory of relevance, that I do find it to be disproportionate
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 26 26
                                                                             of 68


    1   to require the production, and I'm not going to do that.            I'll

    2   sustain the objection to request for production number 3.

    3               Let's turn to 4, 5, 6, 7 and 8.        This is, again,

    4   communications with third parties.

    5               Mr. Kass, what's the -- is this the same thing, or

    6   is this --

    7               MR. KASS:    It's the same, Your Honor.

    8               THE COURT:    All right.    Well, if it's the same

    9   theory, same ruling as to 4, 5, 6, 7 and 8.

   10               Okay.   Ten and 11 has to do with -- that looks

   11   like -- let me just turn to Mr. Freedman.          As I read your

   12   response or as I understood your response, you have produced

   13   all documents that were generated by running the agreed search

   14   terms; is that correct?       All nonprivilege documents that were

   15   generated from the agreed-upon search terms.

   16               MR. FREEDMAN:     I believe so, Your Honor.      And they

   17   gave us an additional subset of search terms, and we agreed to

   18   run those, too.     That review hasn't been completed, but it's

   19   been agreed to do.

   20               THE COURT:    Okay.   And Mr. Kass, I think in your

   21   pleading you said you just -- it wasn't clear from the meet

   22   and confer.     Is it now clear that you've gotten everything

   23   that the search terms spit out that wasn't privileged?

   24               MR. KASS:    Almost, Your Honor.

   25               THE COURT:    Okay.
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 27 27
                                                                             of 68


    1               MR. KASS:    I just want to clarify whether they're

    2   only agreeing to produce things that are responsive to search

    3   terms, or if they happen to know of a document that is

    4   responsive to this, are they going to produce it also.

    5   Meaning is there -- are they only limiting their response to

    6   those search terms; so essentially is it an objection or not,

    7   and it's just not clear from the response.

    8               THE COURT:    Okay.   Mr. Freedman?

    9               You know, I will say I think the agreement and the

   10   understanding we've always operated on in this case is the

   11   whole reason we agreed to search terms was the results of the

   12   search terms searched set the outer boundary of the documents

   13   that would have to be produced.        So I haven't considered the

   14   situation where I happen to know of a responsive document that

   15   doesn't come out of the search terms, but that hasn't been the

   16   understanding we've had all along.        But let me just turn to

   17   Mr. Freedman and see what your operating principles have been.

   18               MR. FREEDMAN:     Your Honor, that was what our meet

   19   and confer essentially said, which was we were always

   20   operating under the principle that the search terms define the

   21   universe.    Now, if we were specifically aware of a document

   22   and their search terms didn't cover it, I do think we probably

   23   would have an obligation to produce it.         I don't --

   24               Do you have number 11 in front of you?         I remember

   25   we didn't object to 10, but we did 11.
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 28 28
                                                                             of 68


    1               THE COURT:    I have 11 here, hold on.

    2               Eleven is all documents relating to Bitcoin which

    3   Dave Kleiman had any ownership interest or control that were

    4   held on any Bitcoin exchange.        And the response is, quote:

    5   Plaintiffs have already produced any responsive nonprivileged

    6   documents related to this request by applying the negotiated

    7   search terms to documents and communications in their

    8   possession, closed quote.       Respectfully submitted, you at a

    9   firm you don't work at anymore.

   10               MR. BRENNER:    We do give him coffee when he comes,

   11   Your Honor.

   12               THE COURT:    All right.    I hope you charge him for

   13   it.

   14               MR. FREEDMAN:     Your Honor, I'm saying I'm not sure

   15   it's really relevant, but I don't think we'll object if we

   16   are -- I'm not sure how to test this, but if we -- if I

   17   consciously think of a document that I know exists that hasn't

   18   been hit on any of their search terms, you know, I guess we'll

   19   turn it over.     No such document -- I just don't want to take

   20   an obligation that -- you know, there's so many documents.

   21   That's why I'm hesitating to take -- to agree to this is, you

   22   know, I'm not going to tank a document, but I'm also worried

   23   that there are literally millions of documents in the case.

   24   That's where I'm -- that's where the tension is.

   25               THE COURT:    Okay.   I understand.
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 29 29
                                                                             of 68


    1               My ruling would be, and I think I've held to this

    2   for both sides, the parties are only required to produce

    3   documents that are generated by the search terms.           That was

    4   the whole purpose of agreeing to the search terms.           Now, as

    5   Mr. Freedman points out, as the ethical and professional

    6   lawyers that you are, if you stumble upon another document

    7   that you believe in fairness ought to be provided to the other

    8   side that wasn't somehow spit out by the search terms, I'll

    9   leave it to you how you deal with that, but I'm not requiring

   10   production of anything other than what's spit out by the

   11   search terms.

   12               Okay.   So I think 10 and 11, we've now clarified

   13   that.

   14               Okay.   Now, let me turn to the issues related to

   15   Dr. Wright's wife.      Mr. Freedman, what do you want me to do?

   16               MR. FREEDMAN:     Uh --

   17               THE COURT:    I guess that's my question.       What are

   18   you asking me to do?

   19               MR. FREEDMAN:     Uh, Your Honor, we're asking for us

   20   to have an opportunity to depose Ms. Watts here in the United

   21   States when she comes for trial.        I mean, they are literally

   22   putting forward a witness, shielding them in a foreign

   23   country, racking up massive amounts of legal bills, forcing

   24   us -- trying to get us to pay for them, and keeping this

   25   witness out until the day before trial, when she will appear
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 30 30
                                                                             of 68


    1   in the United States and testify.        It seems completely unfair,

    2   and it shouldn't be permitted.        If they're going to bring a

    3   witness affirmatively -- if they weren't going to bring

    4   Ms. Watts, then it was on us to depose her and see whether or

    5   not we wanted to present her testimony.         If they are

    6   affirmatively going to offer Ms. Watts as a witness at trial,

    7   which they have told us they're going to do, they cannot hide

    8   her in a foreign country, fight us with lawyers, make us pay

    9   $165,000 to depose her, and then -- and not even allow us the

   10   full scope of examination and then bring her to trial.

   11               So we'd ask that the Court either order them to

   12   produce her so that we can depose her or bar her from

   13   testifying at trial if they won't produce her.

   14               THE COURT:    So by what authority can they be

   15   compelled to produce a nonparty witness?         Ms. Watts is not a

   16   party to this lawsuit.      She's an independent third party

   17   presumably represented by her own counsel.          By what authority

   18   can I compel Dr. Wright to produce her?

   19               MR. FREEDMAN:     I mean, she's -- I mean, first of

   20   all, the realties have to be looked at.         It's the defendant's

   21   wife, and they clearly have enough control over her to bring

   22   her for trial.     And I guess the accommodation would just be

   23   that perhaps we have to file a motion in front of Judge Bloom

   24   to extend the discovery period solely as to Ms. Watts so that

   25   when she steps foot on U.S. soil she can be deposed, and we're
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 31 31
                                                                             of 68


    1   happy to do it, you know, the week before trial.

    2               THE COURT:    I think that's -- I think that's all you

    3   can do.    I don't think this falls within my authority at this

    4   time.    I think this is a Judge Bloom issue, because I think

    5   that the Hobson's choice that I'm going to guess -- let me put

    6   it this way.     If I were the judge presiding at the trial, the

    7   Hobson's choice that I would put Dr. Wright in is if Ms. Watts

    8   shows up and wants to testify at trial and has been disclosed

    9   as a witness and hasn't been deposed, we're either going to

   10   recess the trial and tell the jury we're recessing the trial

   11   so she can be deposed, or she's going to be excluded as a

   12   witness.    But I think that's a Judge Bloom decision, not a me

   13   decision, so . . .

   14               MR. KASS:    Your Honor, if I may?

   15               THE COURT:    Yeah.

   16               MR. KASS:    Okay.    Your Honor, there's one very

   17   crucial point of informa --

   18               THE COURT:    Uh-huh.

   19               MR. KASS:    -- piece of information that plaintiffs

   20   have not provided.      As Your Honor knows, they asked this Court

   21   for letters of rogatory.       This Court issued those letters of

   22   rogatory.

   23               THE COURT:    Uh-huh.

   24               MR. KASS:    Dr. Wright did not oppose that.

   25               THE COURT:    Uh-huh.
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 32 32
                                                                             of 68


    1               MR. KASS:    Four months later they went to the court

    2   in England, they opened a procedure over there that's

    3   happening in the British courts right now.

    4               THE COURT:    Uh-huh.

    5               MR. KASS:    Those courts have granted the request for

    6   a deposition.     Mrs. Watts' deposition is currently scheduled

    7   to take place on January 16th, which is the date after

    8   Dr. Wright's deposition in London.        Counsel for plaintiffs

    9   will be there.     Ms. Watts has already engaged her own counsel

   10   to prepare her for that deposition.         Creating this other

   11   procedure at the last minute simply is not fair to Dr. Wright.

   12   It --

   13               THE COURT:    Well, again, I'm not saying -- look,

   14   that may be so.     That's why this is a best decision left to

   15   Judge Bloom.     Because really, to me this gets to be a question

   16   of admissibility at trial.       It's not a discovery question,

   17   it's an admissibility at trial question and a remedy at trial

   18   question, not a discovery question, which is why, if --

   19   Mr. Kass, I accept your representation, and if, in fact, the

   20   issue is presented to Judge Bloom and it's -- the issue is,

   21   look, they had a fair chance to depose her and they just

   22   didn't follow through on it, that may influence her decision.

   23   So I'm going to stay out of this one and let you two sort that

   24   out with Judge Bloom at the time of trial.

   25               MR. FREEDMAN:     Your Honor, just because I know that
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 33 33
                                                                             of 68


    1   this transcript will eventually be cited to Judge Bloom, so

    2   there's a complete record here, that is not a completely

    3   accurate representation of the facts.

    4               There was an ex parte order issued by the English

    5   court requiring Ms. Watts to appear for a deposition, which

    6   she has retained lawyers that are threatening to move the

    7   Court to set aside the order if we do not agree to pay these

    8   exorbitant fees and limit the scope of the deposition.            So

    9   that's the full record.

   10               THE COURT:    You'll litigate that in the UK, or

   11   what's left of it by that point in time, I don't know.

   12               Okay.   Let's turn, then -- again, I think this is

   13   one on page 8 of docket entry 339.        I don't know that anyone's

   14   asking me to do anything.       It looks like plaintiffs are just

   15   wanting to reserve their right to object later, but clarify

   16   for that, Mr. Freedman.       Are you asking me to do anything

   17   today, or are you just putting down your marker?

   18               MR. FREEDMAN:     No, Your Honor, just putting down the

   19   marker.

   20               I think the Court had mentioned at previous hearings

   21   that it was specifically making time to handle the IP things.

   22   We just wanted to update the Court on essentially what our

   23   outlook was on the IP discovery.

   24               THE COURT:    Okay.

   25               MS. MARKOE:    And, Your Honor, we actually don't want
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 34 34
                                                                             of 68


    1   to kick this can down the road.

    2               THE COURT:    Okay.

    3               MS. MARKOE:    Your Honor, we have answered the

    4   interrogatories.     We have made objections.       To kick this can

    5   down the road 'til two days before the discovery deadline is

    6   unreasonable and unfair and creating an unnecessary issue.

    7               THE COURT:    Okay.

    8               MS. MARKOE:    What they have done is mischaracterize,

    9   in my mind, what they had asked for and what we have done.

   10               THE COURT:    All right.

   11               MS. MARKOE:    With regard to interrogatory number 12,

   12   which is the only interrogatory that addresses intellectual

   13   property developed by Dr. Wright related to intellectual

   14   property -- Bitcoin-related intellectual property developed by

   15   Dr. Wright prior to Dave Kleiman's death, we answered that

   16   interrogatory to the best of our ability in full.

   17               THE COURT:    Okay.

   18               MS. MARKOE:    With regard to patents there's a few

   19   things to know.     First of all, the patents, just because

   20   plaintiffs say and title them Craig Wright patents doesn't

   21   actually make that so.      Craig Wright is listed as an inventor,

   22   not -- often only one of several inventors on those patents.

   23   Dr. Wright does not own those patents.         The patents listed on

   24   exhibit A and B are -- there's a lot of overlap.           And nChain,

   25   which is a foreign nonparty entity, owns those patents, except
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 35 35
                                                                             of 68


    1   for one family of patents, which I will get to in a moment.

    2               But in addition to that, all of those patents were

    3   filed three years after Dave Kleiman's death.          So the idea of

    4   their pertinence is highly suspect, and a lot of that is

    5   also -- and a lot of the materials are also publicly

    6   available.

    7               We did our best to respond to interrogatory number 1

    8   by hiring independent -- an independent patent search firm to

    9   search for some additional patents.         They have asked for

   10   detailed information, some of which may be on the filed and

   11   published patents, for over 500 patents.         That actually puts

   12   their interrogatory work with in the thousands, if you really

   13   think about it.

   14               And so, you know, this is not a can that we can kick

   15   down the road, and we want to make sure that these concerns

   16   are addressed and that everyone understands what the

   17   obligations are.

   18               THE COURT:    All right.    So just let me go back a

   19   step, because I don't have the interrogatories in front of me.

   20   I'm trying to work off memory.

   21               MS. MARKOE:    Oh, sure.

   22               THE COURT:    That's okay.

   23               So I recall that the plaintiffs submitted discovery

   24   requests seeking lots of information relating to patents and

   25   other things, intellectual property, that they believe
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 36 36
                                                                             of 68


    1   belonged to Dr. Wright.       You say you -- so you said you've

    2   responded, you filed some objections, but you did provide some

    3   responses.    So what is the issue?

    4               Oh, thank you.     That's why I keep my trustee law

    5   clerk around.

    6               Okay.   So, but what is it, I guess Mr. -- let me go

    7   back to Mr. Freedman, because what is it you're reserving?

    8   Like what is the issue that hasn't arisen that you think might

    9   arise?

   10         (Audio feedback sound.)

   11               MR. FREEDMAN:     Let me just turn that off.

   12               THE COURT:    Okay.   You're firing Mr. Roche on the

   13   spot?

   14               Yeah, why don't we kill the phone, Ms. Kenny.

   15               Okay.   It wasn't the phone.      So we lost Mr. Roche

   16   for no good reason.      Something seems to have worked.       Okay.

   17   We'll go with that.

   18               Okay.   But I guess what's the issue here that has to

   19   be resolved?     If they responded, they filed objections, are

   20   you seeking to have me rule on their objections?           What is the

   21   issue?

   22               MR. FREEDMAN:     No, Your Honor.    We're not asking for

   23   anything at the current time.

   24               THE COURT:    Okay.   But -- all right.     But what -- so

   25   Ms. Markoe, what is your concern?
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 37 37
                                                                             of 68


    1               MS. MARKOE:    My concern is they're reserving their

    2   right to readdress this issue after Dr. Wright's deposition,

    3   when we've answered.      We're not sure what they're still

    4   objecting to, what their issues are.         And then this gets

    5   kicked down the line, and discovery is closing two days after

    6   his deposition, when we'll all be in London, and I'm just, you

    7   know --

    8               THE COURT:    I understand.     Well, look --

    9               MS. MARKOE:    The point is --

   10               THE COURT:    Just because they say they're going to

   11   reserve their right to say something doesn't mean I'm going to

   12   listen to them, you know.

   13               MS. MARKOE:    Fair enough.

   14               THE COURT:    You know, you don't have to reserve it.

   15   If there's something to be brought up, you can bring it up,

   16   but, you know, I don't think anyone's suggesting waiver.            I

   17   don't think under the -- maybe there's waiver under the

   18   interrogatory rules if you don't file your motion to compel

   19   within, what is it, 30 days?       I can never remember.      Right,

   20   there's something having to do with the discovery rules if you

   21   haven't object -- if there's an objection, and you don't

   22   object to the objection within some specified period of

   23   time --

   24               MS. MARKOE:    Yes.

   25               THE COURT:    -- I think it's 30 days -- then you
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 38 38
                                                                             of 68


    1   waive it.    But I'll address that when I address that, but if

    2   it -- I only can address what's in front of me.

    3               So at this point Mr. Freedman's telling me there's

    4   nothing in front of me, and I'm telling you that he may never

    5   get the chance to argue it.       We'll see where we go.      We'll get

    6   there.

    7               All right.    Let me turn, then, to plaintiff's

    8   request for production number 5.

    9               MR. FREEDMAN:     Your Honor, can I come up here?

   10   Because I think my microphone is not --

   11               THE COURT:    Oh, it's your microphone.      All right.

   12   That's okay.

   13               All right.    So request for productions 13, 14 and

   14   31.   This is request for documentation regarding Dennis

   15   Mayaka.    Okay.   So Mr. Freedman, what's the theory of

   16   relevance here?

   17               MR. FREEDMAN:     Sure, Your Honor.     It's actually

   18   the -- there's three interrog -- it's three requests for

   19   production that deal with -- is this on?         Okay, sorry.     Three

   20   requests for production that deal with three separate

   21   individuals.     Abacus -- well, it is all centered on Denis

   22   Mayaka --

   23               THE COURT:    Uh-huh.

   24               MR. FREEDMAN:     -- who was formerly of Abacus, and

   25   then Equator Consultants.
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 39 39
                                                                             of 68


    1               Denis Mayaka submitted a sworn declaration attaching

    2   a version of Tulip Trust II, the part of the trust that this

    3   Court has found were -- don't exist.         He also was the

    4   individual that sold Tulip Trading, LTD, to Craig --

    5               THE COURT:    Uh-huh.

    6               MR. FREEDMAN:     -- in 2014, despite its inclusion in

    7   trust documents from 2012 that Denis Mayaka's also involved

    8   in.   And so it just appears that this is an accomplice of

    9   Craig in his attempt to obfuscate the current location of the

   10   Bitcoin and what he did with them.        And so we believe that

   11   communications with somebody who appears so intimately

   12   involved with that scheme would be relevant.

   13               THE COURT:    Okay.   But you want all communications

   14   about any topic?

   15               MR. FREEDMAN:     Your Honor, I mean, if the Court's

   16   not -- that would be our presence.        Well --

   17               THE COURT:    Let me just go through it.       Thirteen

   18   says all documents to, from or that mention Equator

   19   Consultants; 14 is all documents to, from or that mention

   20   Abacus; and 15 is all documents to, from or that mention High

   21   Secure -- 14 . . . 31 is . . .

   22               MS. MARKOE:    Page 22, Your Honor.

   23               THE COURT:    Thank you.

   24               All documents to, from or that mention Denis Mayaka.

   25               I mean, if the theory of relevance is we're trying
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 40 40
                                                                             of 68


    1   to figure out, I don't know what -- the having -- so let's say

    2   they're part of a scheme.       A scheme to do what?     And why is it

    3   relevant to this lawsuit, to hide the Bitcoin?

    4               MR. FREEDMAN:     Yeah, the scheme is clearly to get

    5   rid of the Bitcoin or stash the Bitcoin in a place where it

    6   can't be found or located or obfuscate its location.

    7               This individual and his companies are intimately

    8   involved with the creation of shell entities, fake entities.

    9   Tulip, you know, trusts and corporations, and I can't tell you

   10   the -- every word that might appear on those documents,

   11   because I haven't seen them all.

   12               If the Court's not inclined to give us all

   13   documents, then at least documents that mention Bitcoin, or

   14   trusts, or shell companies, and Satoshi Nakamoto or some -- a

   15   more narrow subset, but something that's key to the issues in

   16   the case.    He clearly was involved in creating shell

   17   companies, trusts and other entities to hide Bitcoin.

   18               THE COURT:    Well, was Mr. -- let me ask you, was

   19   Mr. Mayaka, or Abacus or Equator, were those incorporated into

   20   the search terms that were already agreed to, or was this

   21   something that's arisen thereafter?

   22               MR. FREEDMAN:     This all became very relevant after

   23   the Court found, as plaintiff has believed, that these -- that

   24   these trusts were really fake and part of a scheme.

   25               THE COURT:    I guess my question is this:       The first
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 41 41
                                                                             of 68


    1   time I ever heard about Mr. Mayaka or that he came to light

    2   was when Dr. -- was when the documentation was filed with the

    3   Court regarding the ownership and trusteeship of the Tulip

    4   trusts.    That's my recollection.      Now, obviously y'all live

    5   with this case a lot more than I do.         That event occurred

    6   after the search terms had been agreed to.          So let's focus on

    7   my first question.

    8               When the parties were negotiating the search terms,

    9   was an attempt made to try to identify this universe of

   10   documents as part of the search terms?

   11               MR. FREEDMAN:     Your Honor, honestly, Mr. Roche, who

   12   we lost, could speak better to that than I could.           There was

   13   certainly some interest in Denis Mayaka previously, because he

   14   appeared on documents that we had seen that --

   15               THE COURT:    Uh-huh.

   16               MR. FREEDMAN:     -- mentioned the Tulip Trust, but his

   17   importance has -- you know, the salience of him has --

   18               THE COURT:    I'll get to that in a second.       I'm just

   19   trying to -- again, my recollection is some -- and feel free.

   20   We can get Mr. Roche back on the phone if you like.           Yeah,

   21   we'll call him back.

   22               The --

   23               MR. FREEDMAN:     I can give you his direct number if

   24   you -- I don't know if he's, like, still on the line.

   25               THE LAW CLERK:     Yeah, that would be good.
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 42 42
                                                                             of 68


    1               THE COURT:    My recollection is at least Tulip and

    2   terms relating to the Tulip Trust were part of the search

    3   terms, but . . .

    4               MS. MARKOE:    Your Honor, that's correct with regards

    5   to Tulip and (inaudible).

    6               MR. ROCHE:    Hello.

    7               THE COURT:    Hi, Mr. Roche.     This is Judge Reinhart.

    8   I'm sorry, we cut you off because we were having some issues

    9   with feedback, but then we found out it wasn't your fault. so

   10   . . .

   11               MR. ROCHE:    Well, that's good to hear.

   12               THE COURT:    We've dialed you back in.

   13               So the issue that's come up, we've now turn to

   14   request for productions number 13, 14 and 31, which would be

   15   on pages 8 and 9 of the -- I'm sorry.         Yeah, page 8 and 9 of

   16   the -- of docket entry 339 which relate to Mr. Mayaka and his

   17   related entities.      And the question I put to Mr. Freedman and

   18   he wanted to defer to you on was whether the issues relating

   19   to Mr. Mayaka had come up when the parties were negotiating

   20   the search terms in this case.

   21               Mr. Kass and Ms. Markoe indicated, and it's my

   22   recollection, at least some of the search terms had to do with

   23   the Tulip Trust, and Tulip and things of that nature, but not

   24   necessarily Mr. Mayaka by name, or Ecuador by -- Equator by

   25   name or Abacus by name, and we just wanted to probe your
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 43 43
                                                                             of 68


    1   recollection of that.

    2               MR. ROCHE:    Your Honor, that is my recollection, as

    3   well, is that, you know, just thinking back into, you know,

    4   the timeframe of when the search terms were negotiated was

    5   before, you know, we had the -- some of those documents

    6   related to (inaudible), you know, that identified Mr. Mayaka

    7   on those (inaudible) documents that we -- you know, the

    8   May 8th declaration and the May 13th declaration which

    9   identified some documents that he was identified in were

   10   certainly after the search terms were negotiated.

   11               THE COURT:    Okay.   So I'll turn to the parties in a

   12   second, but it seem -- let me give you some parameters to

   13   think about here.

   14               I'm not going to require them to turn over all

   15   documents that mention these people and things of that nature.

   16   I'd be -- I would consider whether -- and I'd want to hear

   17   from Ms. Markoe and Mr. Kass about whether there's an undue

   18   burden as to this, but whether -- how burdensome would it be

   19   to maybe rerun a limited number of search terms that might try

   20   to identify Mr. Mayaka, Equator Consultants and Abacus, and

   21   maybe -- and Bitcoin, or and trust, or and -- you know, you

   22   guys can work out the Boolean terminology for that, but some

   23   limited use of search terms.

   24               Mr. Freedman, you're nodding your head up and down

   25   that that -- at least something along those lines you think
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 44 44
                                                                             of 68


    1   might be viable.

    2               Let me turn to Ms. Markoe and Mr. Kass.

    3               MS. MARKOE:    I do want to point out one thing.

    4   Mr. Kass is doing something.        But one thing I do want to point

    5   out is you just mentioned the local rule about waiver, and

    6   these were objections that we made back in July.           We had a

    7   meet and confer on some of them, and plaintiffs assured us

    8   that they would provide us with search terms, that we could

    9   try to resolve these issues.

   10               Last night at 6:00 p.m. was the first time we heard

   11   about these again, the very first time we heard about them

   12   again.    They never gave us any proposed search terms.         They

   13   never addressed, you know, that we are already providing them

   14   with all documents that we have related to the Tulip trusts,

   15   related to Dave Kleiman, related to W&K.

   16               THE COURT:    Uh-huh.

   17               MS. MARKOE:    So our first argument would be

   18   waiver --

   19               THE COURT:    Okay.   So I'm looking -- hold on one --

   20               MS. MARKOE:    -- as to all of these requests.

   21               THE COURT:    Yeah, hold on one second.      I'm looking

   22   at docket entry 339-5.      This is your -- your meaning Rivero

   23   Mestre's response and objections to the fifth request for

   24   production, and it's served by Mr. Kass on July 2nd.           Okay.

   25   So let me stop right there.
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 45 45
                                                                             of 68


    1               So Mr. Freedman, why isn't there waiver if it's been

    2   six months or five months since this issue came up?

    3               MR. FREEDMAN:     Your Honor, partly because the

    4   parties had a settlement agreement in place, and everything

    5   was kinda stalled for a while.        Also, the parties, because of

    6   the large volume of work that have been going on in litigation

    7   have never really raised that issue.

    8               So, for example, despite the fact that Mr. Kass'

    9   opening request for the documents related to Ira's acquisition

   10   of his house were served I think in February of 2019 was when

   11   we objected, we didn't raise waiver because we didn't think it

   12   was a fair argument, given the parties have been engaging in

   13   protracted negotiations to work out, under this Court's

   14   guidance, to work these issues out.

   15               THE COURT:    Uh-huh.

   16               MR. FREEDMAN:     So it is true that it's been more

   17   than 30 days.     There's been a lot that's going on, including

   18   two months-worth of settlement discussions.

   19               We certainly did have meet and confers with these

   20   (sic) issue, because I have a distinct recollection of

   21   stepping out of my wife's room after she had given birth to my

   22   daughter to get on the phone with Mr. Kass and Mr. Roche to

   23   discuss these exact objections in the antechamber to her

   24   hospital room.

   25               THE COURT:    Right.    So this will be easy.     What was
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 46 46
                                                                             of 68


    1   the approximate date, then?       You should be able to --

    2               MR. FREEDMAN:     That would have been August, Your

    3   Honor.

    4               THE COURT:    Okay.

    5               MR. FREEDMAN:     August 7th.

    6               THE COURT:    August 7th, okay.

    7               Well, no.    The reason I ask it, because I was just

    8   looking.    My order in this case was August 27th, and I think

    9   the settlement discussions and all that occurred shortly

   10   thereafter.     So there was at least a window of time from

   11   August 7th to August 27th to continue those negotiations.

   12               Okay.   But let me -- okay.      You've responded as to

   13   the waiver issue.

   14               Let me go back to Ms. Markoe on the merits.

   15   Assuming I don't agree to the waiver argument, what's your

   16   position on the merits?

   17               MS. MARKOE:    On the merits is they have everything,

   18   or they're getting everything that's not privileged that

   19   relates to the Tulip trusts, that relates to Dave Kleiman,

   20   that relates to W&K.      Not really sure what else they could

   21   possibly need related to Abacus, Equator or Denis Mayaka that

   22   relates to anything other than those trusts and those entities

   23   and individuals.

   24               THE COURT:    Okay.   Mr. Freedman, I'll give you the

   25   last word.
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 47 47
                                                                             of 68


    1               MR. FREEDMAN:     Your Honor, there are other trusts

    2   potentially that don't say the word "Tulip" in them.           I don't

    3   know the extent of the other shell companies that have been

    4   created, but Dr. Wright in his first deposition testified

    5   clearly that he purposely made his companies and trusts very

    6   complex so people couldn't track it.         And I remember his exact

    7   terminology, I'm obviously paraphrasing.         But I think that the

    8   Court's suggestion of coming up with a limited term -- search

    9   term, something like, you know, Abacus and Bitcoin doesn't

   10   relate to Dave Kleiman, W&K and Tulip Trust, but given who we

   11   have shown Mr. Mayaka to be and his companies, what they have

   12   done, I think that's a relevant search term and something they

   13   should run.

   14               THE COURT:    Okay.   I'm going to overrule that

   15   objection, and I'm going to -- or I guess I'm going to sustain

   16   their objection.

   17               As I recall the search terms, they very clearly

   18   contemplated getting documentation related to the Tulip Trust.

   19   I have ordered production of documentation relating to the

   20   Tulip Trust.     I think to the extent that Mr. Mayaka, as

   21   Ms. Markoe points out -- so the search terms and other

   22   discovery that I've allowed were intended to get the

   23   plaintiffs significant amount of information as it relates to

   24   the creation and operation of the Tulip Trust.          I've granted

   25   you substantial discovery as it relates to the Bitcoin, and I
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 48 48
                                                                             of 68


    1   think at this point to rerun these, at this late date in the

    2   discovery process, to rerun just to target Mr. Mayaka more

    3   specifically is not proportional to the needs of the case and

    4   is cumulative in light of the other evidence that you have.

    5   And so I'll sustain the objection to 13, 14 and 31.

    6               All right.    Seventeen through 21.      I don't know if

    7   this overlaps with that.

    8               MR. FREEDMAN:     Your Honor, these are -- I mean,

    9   these are trustees listed in Tulip Trust one that we -- I

   10   don't think we had any search terms on.         Again, they became

   11   very relevant when the search -- when the trust became fake,

   12   but obviously I'd be intellectually dishonest if I didn't

   13   admit the potential overlap between this and the previous.

   14               THE COURT:    Yeah, I'm going to sustain these.        I'm

   15   going to -- I appreciate that.        I'm going to hold to my ruling

   16   as to the first -- as to the prior request for production.            So

   17   as to request for productions 17 through 21, I'll sustain the

   18   objection as disproportionate and cumulative.

   19               All right.    Request for production 37.       Hold on.   I

   20   have to look at what it is.

   21               I did want to note my staff did the math, by the

   22   way.   You're now up to 195 request for productions in this

   23   case when you add up all five of them.

   24               So 37 is all documents that you -- you, I assume

   25   Dr. Wright, either signed digitally or by hand, swore to or
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 49 49
                                                                             of 68


    1   affirmed that relate to Bitcoin, trusts or Satoshi Nakamoto.

    2               Okay.   Ms. Markoe or Mr. Kass, what's your -- I

    3   didn't read your objection.        Hold on, sorry.

    4               MS. MARKOE:    Okay.

    5               THE COURT:    So you said you would produce some, but

    6   not all, as I recall, right?

    7               MS. MARKOE:    Right.

    8               But again, this was back in July, when, you know,

    9   this first came up and we were waiting on search terms for

   10   them, which never came.       Still have not come.     Discovery

   11   closes in a month, and there is that.

   12               And then, also, they're already getting, as we

   13   stated and we've talked about today, Dave Kleiman, W&K, Tulip

   14   Trust, lots of other search terms.        And this request in

   15   particular is going to be a little bit difficult, because

   16   we're not even sure how you would go about searching for any

   17   document that you digitally signed, or signed by hand, or

   18   swore to or affirmed that relate to these incredibly broad

   19   topics.

   20               THE COURT:    Okay.    Mr. Freedman?

   21               MR. FREEDMAN:     I just don't think the topics are

   22   incredibly broad.      They're Bitcoin, trusts and Satoshi

   23   Nakamoto, which are three very salient issues in the

   24   litigation.     I mean, we can produce search terms for them

   25   if -- and obviously if they agree, that's how we would cover
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 50 50
                                                                             of 68


    1   digitally signed.      I mean, we'd look for words like sworn to,

    2   affirmed, things like that.

    3               THE COURT:    All right.    Here's what I'm going to do

    4   for 37.    I'm going to sustain the objection without prejudice.

    5               Mr. Freedman, if you want to propose those kind of

    6   search terms promptly, and Ms. Markoe and Mr. Kass, if you

    7   want to run them and reserve your -- any objection as to undue

    8   burden, maybe you'll run them and you'll get no hits, or maybe

    9   you'll run them and all the hits you'll get will be cumulative

   10   to things you've already produced.

   11               But I'll at least give Mr. Freedman and his client

   12   the opportunity to propose search terms, and you can run the

   13   search terms.     Because I do -- as to this topic, in comparison

   14   to the prior topic, I do believe it is much more limited, and

   15   I do believe it is more central to the case.          So I will

   16   allow -- at least as a first step, I'm not going to preclude

   17   them from posing search terms --

   18               MS. MARKOE:    Okay.

   19               THE COURT:    -- for 37.

   20               Forty-six relates to the Australian documents, all

   21   documents filed in the Australian court proceedings.

   22               Okay.   And the objection is these are equally

   23   accessible and available to the plaintiffs.          I don't know.

   24   Are they?    Are they not?

   25               Mr. Freedman?
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 51 51
                                                                             of 68


    1               MR. FREEDMAN:     They're not, Your Honor.      It's not

    2   here.    It's not like here.     The courts are not open to the

    3   public.    We did -- prior to the filing of the litigation, we

    4   did retain counsel out in -- our client retained counsel out

    5   in Australia and did apply to the courts, and we got some

    6   documents.    I don't know if we got all of the documents, and

    7   I -- you know, and Mr. -- Dr. Wright is asserting res judicata

    8   based on these documents, and I just don't think it's fair

    9   that if he has more of them he shouldn't produce them over.

   10   We should have a full copy of the file.

   11               THE COURT:    Well, in discovery have I -- has

   12   Dr. Wright produced whatever he has?         Forget what the

   13   Australian people have.       Has he produced whatever he's got?

   14               MR. FREEDMAN:     I don't know.

   15               THE COURT:    Maybe I should ask Ms. Markoe and

   16   Mr. Kass that question.

   17               MR. KASS:    Your Honor, we've definitely produced a

   18   lot of those documents, but you'll see shortly that this

   19   actually goes back to search terms, which is really their

   20   underlying issue now that this --

   21               THE COURT:    Well -- okay.     Go ahead, sorry.

   22               MR. KASS:    Now that Mr. Roche is actually on the

   23   phone he can confirm this, is that when we were discussing

   24   search terms this was actually a pretty big point of

   25   contention between myself and Mr. Roche, and the problem was
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 52 52
                                                                             of 68


    1   they were proposing to search for these filings with just the

    2   file name, essentially the docket number.          And when you do

    3   that you get all these drafts of pleadings, which are going to

    4   be work product.     And by running that search term, all we're

    5   going to end up doing is having a really large privilege log,

    6   which is unwarranted, and it's just going to take us a lot of

    7   time to go through all those documents.

    8               Our understanding is that documents can be obtained

    9   from the Australian courts.        In fact, plaintiffs attached

   10   documents to the complaint as an exhibit of the Australian

   11   courts.    And it's not really clear what plaintiffs believe

   12   they're missing, other than maybe there's something out there.

   13   And to do all this work just on maybe there's something out

   14   there that's we can't get, it doesn't appear to be

   15   proportionate.

   16               THE COURT:    Okay.    But as I understand

   17   Mr. Freedman's theory, it's that one of the -- even if Judge

   18   Bloom affirms my order, I left in place the affirmative

   19   defense of res judicata.

   20               MR. KASS:    Uh-huh.

   21               THE COURT:    And so his argument is this goes to

   22   that.

   23               I presume, though, Mr. Freedman, the only way that

   24   they're going to be able to prove up what it is that the

   25   Australian court decided for purposes of res judicata is to
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 53 53
                                                                             of 68


    1   use the documents that they already have, and I'm going to

    2   guess that Judge Bloom's not going to let them use any

    3   documents that they haven't shared in discovery.           So I'm not

    4   sure why you need more than what they have, if you're

    5   following my thought process.        But I'm willing to be persuaded

    6   otherwise, but that's my initial thought.

    7               MR. FREEDMAN:     I mean, you could imagine a court

    8   filing that -- I mean, this is obviously an extreme example,

    9   but you could imagine a court filing reconsidering a prior

   10   order that is missing and -- from the defendant's production.

   11   Not that I would -- not that I'm accusing them of intentional

   12   wrongdoing, but there's been some manipulation here.           So it's

   13   possible that a client doesn't share a full court record, and

   14   there could be a judgment vacating, you know, an order

   15   vacating prior judgment that wouldn't have been produced over,

   16   and that could be problematic.

   17               Plaintiff's request would be to have Dr. Wright

   18   essentially, as is his right as a party, request a full copy

   19   of the court file from the Australian court and just produce

   20   that over.

   21               THE COURT:    Okay.   But help me out.     How -- maybe I

   22   should turn to the other side.        How's the res judicata defense

   23   play out in this case?      What is it that Dr. Wright claim --

   24   let me turn to Ms. Markoe and Mr. Kass.         How's that going to

   25   play out at trial?      What is it that Dr. Wright claims is at
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 54 54
                                                                             of 68


    1   issue in this case which has already been decided or could

    2   have been decided by the Australian court?

    3               MR. KASS:    Your Honor, obviously we're still

    4   fleshing out our defenses, but at this point in time I could

    5   state that a large part of plaintiff's claims is that

    6   Dr. Wright stole intellectual property from W&K.           There's a

    7   judgment in Australia which awarded that intellectual property

    8   to Dr. Wright.

    9               So to the extent that was already addressed in the

   10   Australian court, then that would be the res judicata over

   11   here.

   12               THE COURT:    So the -- but the argument would be

   13   they -- hold on.     I'm just trying to understand the argument.

   14               So Dr. Wright's defense to the argument that

   15   Mr. Kleiman, Ira Kleiman, should be awarded rights in anything

   16   is that the Australian court already gave it to me.

   17               MR. KASS:    Exactly; through a court proceeding.

   18               THE COURT:    So if my order is affirmed that's moot

   19   as a practical matter, because I've already awarded

   20   Dr. Wright -- or I've already awarded Mr. Kleiman half of what

   21   Dr. Wright has.

   22               MR. FREEDMAN:     Except the Court didn't strike the

   23   res judicata defense, so . . .

   24               THE COURT:    I didn't strike the res judicata defense

   25   because it didn't -- it wasn't germane to the sanctions issue
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 55 55
                                                                             of 68


    1   before me.    That doesn't mean that as a derivative matter, the

    2   res judicata defense may be defeated by other mechanisms.            I

    3   don't know.     I'm just trying to understand from a discovery --

    4   at this point from a discovery perspective how the res

    5   judicata defense plays out.       So I understand how it plays out.

    6               All right.    I'm not going to order them to go back

    7   to Australia and get additional documentation.          I think

    8   they're limited to what they have.        They can only try to prove

    9   their case based upon what they have, and I think the

   10   likelihood that there's some -- something in Australia that is

   11   so meaningful that it would undercut their res judicata

   12   defense has not been established to the point that I'm going

   13   to burden them with doing that.        So I'll overrule the

   14   objection -- or I'll sustain the objection to 46.

   15               All right.    And then the last one is 49, which is

   16   copies of his diplomas.       You want them framed or not framed?

   17               MR. FREEDMAN:     Your Honor, there are documents in

   18   the case that reference Dr. Wright, and the timing seems off

   19   on them.    And Dr. Wright's expertise in certain areas and his

   20   certificates in certain areas are at issue in the case.            His

   21   competence with certain technologies are in question, and his

   22   reliance on Dave Kleiman to fill those gaps are part of the

   23   issues in plaintiff's -- in plaintiff's case, and we need to

   24   know his certificates, his diplomas and the timing of them.

   25               So one example is there is a particular document
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 56 56
                                                                             of 68


    1   that is addressed to Dr. Wright that we believe occurred

    2   prior -- that is allegedly dated prior to his -- has a date

    3   that we believe is prior to him becoming a doctor, which we

    4   believe calls into question the true timing of that document.

    5   And I mean, that's just one example obviously beyond the

    6   expertise issue that I've raised.

    7               So it's not burdensome, it should be pretty simple,

    8   and I'm not sure why it's even objected to.

    9               THE COURT:    All right.    Mr. Kass or Ms. Markoe?

   10               MS. MARKOE:    The reason we object to it is because

   11   we don't see any relevance to his diplomas, certificates and

   12   degrees to this case, which is about the theft of Bitcoin and

   13   the intellectual property that Dave Kleiman and Dr. Wright

   14   purportedly developed together in partnership, and it's

   15   frankly harassing.

   16               THE COURT:    Okay.   Mr. Freedman?

   17               MR. FREEDMAN:     Your Honor, if they are willing to

   18   stipulate that Dr. Wright won't testify to any of his

   19   background, his degrees or anything like that, then I guess we

   20   would withdraw the request.       Otherwise, we need it to be able

   21   to cross him on it.

   22               THE COURT:    All right.    I think it goes to his

   23   credibility, and so I -- and I don't believe it's unduly

   24   burdensome.     Then again, if you'd asked me five years ago for

   25   a copy of all of my degrees, I probably couldn't have found
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 57 57
                                                                             of 68


    1   them.    So you may run up against that issue, but at least for

    2   discovery purposes, I don't think it's unduly burdensome to

    3   ask Dr. Wright to produce copies of whatever degrees or

    4   diplomas he can access with due diligence, and so I'll

    5   overrule that objection.

    6               All right.    Without waiving any objections that

    7   you've previously made or without waiving any objections you

    8   may have to the rulings I've made this afternoon,

    9   Mr. Freedman, have I at least now ruled on all of the issues

   10   that you wanted to raise?

   11               MR. FREEDMAN:     Yes, Your Honor.     Thank you.

   12               THE COURT:    All right.    Mr. Kass, Ms. Markoe, have I

   13   at least -- again, not waiving any objections you may have or

   14   have previously made, have I ruled on everything that you

   15   wanted to present this afternoon?

   16               MR. KASS:    Yes, Your Honor.     Although it would be

   17   helpful if we can maybe get a date certain where our meet and

   18   confer with opposing counsel as to Dave's devices would occur,

   19   just because it is very important in time.

   20               THE COURT:    Sure.

   21               MR. FREEDMAN:     Let's talk tomorrow, Zalman.

   22               THE COURT:    Okay.   All right.    You guys will talk.

   23   You can talk tomorrow.

   24               MR. FREEDMAN:     And actually, why don't you --

   25               THE COURT:    Tomorrow before --
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 58 58
                                                                             of 68


    1               MR. FREEDMAN:     -- in the interim continue to produce

    2   us so we can get them back to you.         We can continue to discuss

    3   your immediate access, but keep giving them to us so we can

    4   get back to you.

    5               THE COURT:    I'll order you to meet and confer

    6   tomorrow before sundown.

    7               MR. FREEDMAN:     Thank you, Your Honor.

    8               MS. MARKOE:    Tomorrow?

    9               THE COURT:    No, I'm sorry.     Tomorrow's Thursday.     I

   10   thought it was Friday.      I threw Ms. Markoe off there, I'm

   11   sorry.

   12               All right.    We're in recess.     We can go off the

   13   record.    Thank you.

   14         (Proceedings concluded.)

   15                                  * * * * *

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case 9:18-cv-80176-BB Document 348 Entered on FLSD Docket 12/21/2019 Page 59 59
                                                                             of 68


    1                                  * * * * *

    2                                  I N D E X

    3   Discovery Hearing                                          3

    4                                  * * * * *

    5                               E X H I B I T S

    6   (None.)

    7                                  * * * * *

    8                                 CERTIFICATE

    9         I, Stephen W. Franklin, Registered Merit Reporter, and

   10   Certified Realtime Reporter, certify that the foregoing is a

   11   correct transcript, to the best of my ability, from the

   12   DIGITAL AUDIO RECORDING of proceedings in the above-entitled

   13   matter.

   14         Dated this 21st day of DECEMBER, 2019.

   15

   16         /s/Stephen W. Franklin
              _____________________________
   17         Stephen W. Franklin, RMR, CRR

   18

   19

   20

   21

   22

   23

   24

   25
                                     {WITNESSNAME}
Case 9:18-cv-80176-BB Document 348 Entered                          Index:
                                            on FLSD Docket 12/21/2019      MR. BRENNER:..back
                                                                         Page   60 of 68
                                 1/2                       access [6] 6/24 10/23      agreeing [2] 27/2 29/4 applying [1] 28/6
                                185 [1] 2/9                 21/16 21/25 57/4 58/3     agreement [3] 12/6 27/9 appreciate [4] 9/14 10/3
    MR. BRENNER: [2]
                                195 [1] 48/22              accessible [1] 50/23        45/4                     19/7 48/15
    3/15 28/10
                                                           accessing [1] 22/21        ahead [1] 51/21          approximate [1] 46/1
    MR. FREEDMAN: [52]          2                          accommodation [2] 3/11     AL [1] 1/3               areas [2] 55/19 55/20
     3/10 4/14 4/17 4/19 8/16
                                20 [1] 13/15                30/22                     AlixPartners [6] 7/6     aren't [1] 19/25
    8/20 8/25 15/1 16/15
                                200 [1] 2/3                accomplice [1] 39/8         7/10 8/21 11/7 11/10    argue [1] 38/5
    17/15 19/23 20/3 23/4
                                2012 [1] 39/7              account [2] 21/9 21/12      11/25                   argument [7] 44/17
    24/15 26/16 27/18 28/14
                                2014 [1] 39/6              accounts [3] 21/14 22/18   alleged [1] 20/15         45/12 46/15 52/21 54/12
    29/16 29/19 30/19 32/25
                                2019 [3] 1/8 45/10 59/14    22/22                     allegedly [2] 13/20 56/2 54/13 54/14
    33/18 36/11 36/22 38/9
                                21 [2] 48/6 48/17          accurate [1] 33/3          allow [3] 17/20 30/9     arise [1] 36/9
    38/17 38/24 39/6 39/15
                                21st [1] 59/14             accusing [1] 53/11          50/16                   arisen [2] 36/8 40/21
    40/4 40/22 41/11 41/16
                                22 [1] 39/22               acquisition [1] 45/9       allowed [1] 47/22        around [2] 19/14 36/5
    41/23 45/3 45/16 46/2
                                2400 [2] 4/18 4/19         across [1] 12/6            Almost [1] 26/24         articles [2] 20/24 21/2
    46/5 47/1 48/8 49/21
                                2525 [2] 2/11 2/14         act [1] 20/9               along [2] 27/16 43/25    aside [1] 33/7
    51/1 51/14 53/7 54/22
                                27th [3] 9/3 46/8 46/11    actual [1] 18/10           already [15] 6/10 15/16 ask [11] 10/22 10/22
    55/17 56/17 57/11 57/21
                                2800 [1] 2/6               actually [16] 4/17 5/2      15/16 28/5 32/9 40/20    12/14 12/15 16/3 20/7
    57/24 58/1 58/7
                                2nd [2] 2/6 44/24           5/12 7/12 14/13 16/9       44/13 49/12 50/10 53/1 30/11 40/18 46/7 51/15
    MR. KASS: [67]
                                                            17/4 21/18 33/25 34/21     54/1 54/9 54/16 54/19    57/3
    MR. ROCHE: [4] 3/25         3                           35/11 38/17 51/19 51/22    54/20                   asked [6] 10/12 16/12
    42/6 42/11 43/2             30 [4] 23/20 37/19 37/25    51/24 57/24               also [10] 11/18 21/17     31/20 34/9 35/9 56/24
    MS. MARKOE: [23]             45/17                     add [1] 48/23               27/4 28/22 35/5 35/5    asking [11] 9/1 9/21
    3/4 3/22 33/25 34/3 34/8    31 [4] 38/14 39/21 42/14   addition [1] 35/2           39/3 39/7 45/5 49/12     9/23 11/2 11/2 22/11
    34/11 34/18 35/21 37/1       48/5                      additional [5] 21/4 21/5   Although [1] 57/16        29/18 29/19 33/14 33/16
    37/9 37/13 37/24 39/22      33131 [2] 2/4 2/7           26/17 35/9 55/7           always [5] 4/6 11/16      36/22
    42/4 44/3 44/17 44/20       33134 [2] 2/12 2/15        address [6] 10/1 11/19      19/19 27/10 27/19       asserting [1] 51/7
    46/17 49/4 49/7 50/18
                                33401 [1] 1/18              18/7 38/1 38/1 38/2       ambushed [1] 25/2        associated [2] 22/8
    56/10 58/8
                                339 [5] 4/4 4/9 13/11      addressed [6] 16/2         among [1] 19/13           22/10
    THE COURT: [146]             33/13 42/16                17/23 35/16 44/13 54/9    amount [2] 7/11 47/23 assume [1] 48/24
    THE LAW CLERK:              34 [1] 19/18                56/1                      amounts [1] 29/23        assumed [1] 20/10
    [1] 41/25                   37 [4] 48/19 48/24 50/4    addresses [3] 5/8 15/15    Andrew [2] 2/5 3/15      Assuming [1] 46/15
    UNIDENTIFIED                 50/19                      34/12                     another [2] 12/20 29/6 assured [1] 44/7
    SPEAKER: [1] 7/22           3768 [1] 1/17              admissibility [2] 32/16    answer [7] 16/12 18/3 attached [1] 52/9
   $                            4
                                                            32/17                      18/5 18/6 18/12 18/13   attaching [1] 39/1
   $165,000 [1] 30/9                                       admissible [1] 18/4         18/16                   attachments [1] 4/5
                                46 [1] 55/14               admit [1] 48/13            answered [3] 34/3 34/15 attempt [2] 39/9 41/9
   $400,000 [1] 14/9            49 [1] 55/15               advance [1] 17/21           37/3                    attention [1] 9/5
   '                            5
                                                           affidavit [1] 24/24        answers [1] 16/5         attenuated [1] 25/24
   'til [1] 34/5                                           affirmative [1] 52/18      antechamber [1] 45/23 attorney [1] 12/2
                                5, 6 [1] 26/3              affirmatively [2] 30/3     anticipating [1] 9/15    Audio [2] 36/10 59/12
   -                            500 [1] 35/11               30/6                      any [32] 6/13 7/12 9/23 August [6] 46/2 46/5
                                514-3768 [1] 1/17          affirmed [5] 16/22 49/1     10/15 12/4 13/24 14/10 46/6 46/8 46/11 46/11
   -and [3] 2/4 2/7 2/13
                                5500 [1] 2/3                49/18 50/2 54/18           17/11 17/12 18/22 19/17 August 27th [2] 46/8
   -v [1] 1/5
                                561 [1] 1/17               affirms [1] 52/18           19/17 19/22 19/25 20/8 46/11
   /                            6                          after [12] 12/20 13/7       24/17 24/23 28/3 28/4   August 7th [3] 46/5 46/6
   /s/Stephen [1] 59/16                                     14/6 23/20 32/7 35/3       28/5 28/18 39/14 44/12 46/11
                                6:00 p.m [1] 44/10          37/2 37/5 40/22 41/6       48/10 49/16 50/7 53/2   Australia [5] 22/10 51/5
   1                            7                           43/10 45/21                56/11 56/18 57/6 57/7    54/7 55/7 55/10
   10 [2] 27/25 29/12                                      afternoon [8] 3/2 3/4       57/13                   Australian [10] 50/20
                                701 [1] 1/18                3/13 3/21 3/23 4/1 57/8   anybody [2] 16/18 20/24 50/21 51/13 52/9 52/10
   100 [1] 2/6
                                7th [3] 46/5 46/6 46/11     57/15                     anymore [1] 28/9          52/25 53/19 54/2 54/10
   1000 [2] 2/12 2/15
                                                           again [15] 9/22 13/19      anyone's [2] 33/13 37/16 54/16
   11 [5] 26/10 27/24 27/25     8                           15/10 15/22 15/24 26/3    anything [12] 3/17 8/22 authentic [1] 25/23
    28/1 29/12                  80176 [1] 3/6
   11249 [1] 2/9                                            32/13 33/12 41/19 44/11    9/24 12/7 16/24 29/10   authentication [1] 20/20
                                8th [1] 43/8                44/12 48/10 49/8 56/24     33/14 33/16 36/23 46/22 authority [3] 30/14
   117 [1] 7/3
   12 [1] 34/11                 A                           57/13                      54/15 56/19              30/17 31/3
   13 [3] 38/13 42/14 48/5                                 against [3] 17/25 18/1     anywhere [2] 12/2 16/12 available [2] 35/6 50/23
                                Abacus [8] 38/21 38/24      57/1                      aol.com [1] 1/19         Avenue [1] 2/9
   13th [1] 43/8                 39/20 40/19 42/25 43/20
   14 [5] 38/13 39/19 39/21                                agenda [1] 4/7             apart [1] 25/3           awarded [4] 54/7 54/15
                                 46/21 47/9                ago [2] 5/20 56/24         appear [5] 12/4 29/25     54/19 54/20
    42/14 48/5                  ability [2] 34/16 59/11
   15 [1] 39/20                                            agree [6] 14/20 17/9        33/5 40/10 52/14        aware [3] 19/23 23/5
                                able [7] 13/5 14/22 22/5    28/21 33/7 46/15 49/25    appearances [3] 1/14      27/21
   15-minute [1] 3/11            25/21 46/1 52/24 56/20
   16th [1] 32/7                                           agreed [7] 26/13 26/15      1/21 3/8
                                above [1] 59/12             26/17 26/19 27/11 40/20   appeared [1] 41/14       B
   17 [1] 48/17                 above-entitled [1] 59/12
   18 [1] 1/8                                               41/6                      appears [2] 39/8 39/11 back [23] 5/18 8/16 9/19
                                absolutely [1] 20/23       agreed-upon [1] 26/15      apply [1] 51/5            11/5 13/11 13/16 15/8
   18-80176-CIV-BB [1]          accept [1] 32/19


                                                                                                                               {DATE}
Case 9:18-cv-80176-BB Document 348 Entered     {WITNESSNAME}
                                                      on FLSD Docket 12/21/2019 PageIndex:
                                                                                         61back.....defer
                                                                                             of 68
   B                 31/4 31/12 32/15 32/20 59/8              complex [1] 47/6 created [1] 47/4
                               32/24 33/1 52/18          certificates [3] 55/20    compromise [1] 8/20       creating [3] 32/10 34/6
    back... [16] 15/21 20/6
                               Bloom's [2] 15/2 53/2      55/24 56/11              computer [1] 21/17         40/16
    20/13 35/18 36/7 41/20
                               Boies [1] 2/5             Certified [1] 59/10       concern [2] 36/25 37/1    creation [2] 40/8 47/24
    41/21 42/12 43/3 44/6
                               Boolean [1] 43/22         certify [1] 59/10         concerned [1] 9/16        credibility [1] 56/23
    46/14 49/8 51/19 55/6
                               both [3] 12/10 23/21      chance [7] 7/19 12/19     concerns [2] 10/24        criminal [1] 25/4
    58/2 58/4
                               29/2                       12/21 12/24 20/11 32/21 35/15                      criticizing [1] 16/18
    background [1] 56/19
                               bought [3] 15/9 17/14      38/5                     concluded [1] 58/14       cross [1] 56/21
    bad [1] 24/5
                               18/21                     change [1] 12/17          confer [8] 12/19 13/4     CRR [2] 1/17 59/17
    bar [1] 30/12
                               Boulevard [3] 2/3 2/11    characterization [1]       13/10 26/22 27/19 44/7   crucial [1] 31/17
    base [2] 7/24 23/19
                               2/14                       15/7                      57/18 58/5               cumulative [3] 48/4
    based [2] 51/8 55/9
                               boundary [1] 27/12        charge [1] 28/12          confers [1] 45/19          48/18 50/9
    baseline [1] 17/9
                               break [1] 25/3            choice [2] 31/5 31/7      confirm [1] 51/23         currency [1] 8/8
    BB [1] 1/2
                               Brenner [4] 2/5 3/14      cited [1] 33/1            consciously [1] 28/17     current [2] 36/23 39/9
    Beach [2] 1/7 1/18
                               3/15 3/17                 CIV [1] 1/2               consider [1] 43/16        currently [1] 32/6
    became [3] 40/22 48/10
                               Brightline [1] 3/18       claim [1] 53/23           considered [1] 27/13      cut [1] 42/8
    48/11
                               bring [7] 4/13 8/1 30/2   claiming [1] 17/6         Consultants [3] 38/25
    because [34] 5/7 5/13                                                                                    D
                               30/3 30/10 30/21 37/15    claims [5] 8/1 13/17 21/6 39/19 43/20
    6/23 7/18 7/19 8/7 14/16
                               British [1] 32/3           53/25 54/5               contact [1] 22/21         damage [1] 6/4
    16/15 19/18 20/9 23/19
                               broad [2] 49/18 49/22     clarified [1] 29/12       contacts [1] 23/1         damages [3] 17/1 17/2
    24/3 31/4 32/15 32/25
                               Brooklyn [1] 2/9          clarify [2] 27/1 33/15    contain [1] 20/25         17/6
    34/19 35/19 36/7 37/10
                               brother's [1] 6/4         clawback [1] 12/6         contained [1] 13/13       data [13] 4/10 5/3 5/7
    38/10 40/11 41/13 42/8
                               brought [3] 16/9 20/22    clear [4] 26/21 26/22     contemplated [1] 47/18    6/13 6/14 7/11 8/12 8/13
    45/3 45/5 45/11 45/20
                               37/15                      27/7 52/11               contention [1] 51/25      8/17 8/21 11/3 11/14
    46/7 49/15 50/13 54/19
                               BRUCE [1] 1/11            clearly [5] 30/21 40/4    continue [3] 46/11 58/1   11/15
    54/25 56/10 57/19
                               bunch [1] 25/14            40/16 47/5 47/17          58/2                     data's [1] 9/2
    becoming [1] 56/3
                               burden [3] 43/18 50/8     Clematis [1] 1/18         continued [1] 12/12       databases [1] 21/25
    before [12] 1/11 8/22
                               55/13                     clerk [1] 36/5            control [3] 11/11 28/3    date [8] 4/13 23/16
    10/19 17/24 18/25 29/25
                               burdensome [6] 20/9       client [5] 14/4 17/16      30/21                    24/24 32/7 46/1 48/1
    31/1 34/5 43/5 55/1
                               24/14 43/18 56/7 56/24     50/11 51/4 53/13         copies [2] 55/16 57/3     56/2 57/17
    57/25 58/6
                               57/2                      close [1] 12/10           copy [3] 51/10 53/18      dated [2] 56/2 59/14
    behalf [1] 18/25
                               busier [1] 5/15           closed [1] 28/8            56/25                    daughter [1] 45/22
    being [3] 14/7 22/15
                               busy [2] 5/11 12/11       closer [1] 5/15           Coral [2] 2/12 2/15       Dave [13] 13/21 14/7
    25/21
                               buy [1] 16/4              closes [1] 49/11          corporations [1] 40/9     17/4 17/12 28/3 34/15
    believe [18] 10/7 14/2
                                                         closing [2] 24/1 37/5     correct [5] 11/8 23/5     35/3 44/15 46/19 47/10
    16/8 18/9 22/25 24/10      C                         coffee [1] 28/10           26/14 42/4 59/11         49/13 55/22 56/13
    24/22 26/16 29/7 35/25
                               calls [1] 56/4            collect [1] 24/1          correctly [1] 4/12        Dave's [3] 8/11 11/2
    39/10 50/14 50/15 52/11
                               came [6] 8/22 11/16 41/1 collected [1] 23/25        couldn't [3] 7/12 47/6    57/18
    56/1 56/3 56/4 56/23
                                45/2 49/9 49/10          comes [3] 25/7 28/10       56/25                    days [6] 23/20 34/5 37/5
    believed [2] 24/18 40/23
                               can't [4] 11/16 40/6 40/9 29/21                     counsel [15] 3/9 5/10     37/19 37/25 45/17
    believes [2] 13/5 22/6
                                52/14                    coming [1] 47/8            7/21 10/4 12/10 18/11    de [2] 2/11 2/14
    belonged [1] 36/1
                               Candidly [1] 12/22        commercial [1] 6/5         21/1 23/23 24/11 30/17   deadline [1] 34/5
    best [5] 11/21 32/14
                               cannot [1] 30/7           communication [2]          32/8 32/9 51/4 51/4      deal [3] 29/9 38/19
    34/16 35/7 59/11
                               case [43] 1/2 3/5 5/7      19/18 23/14               57/18                    38/20
    better [2] 16/2 41/12
                                5/11 5/14 8/1 12/6 12/9 communications [15]        counsel's [1] 3/8         death [3] 17/13 34/15
    between [5] 22/12 23/23
                                12/25 13/17 14/24 14/25 7/20 19/13 22/12 23/5      count [1] 17/25           35/3
    25/18 48/13 51/25
                                16/25 18/2 19/3 20/18     23/8 23/22 24/4 24/11    country [2] 29/23 30/8    December [2] 1/8 59/14
    beyond [1] 56/5
                                21/6 21/8 22/12 22/16     24/13 24/20 25/18 26/4 course [1] 3/17             decided [3] 52/25 54/1
    big [1] 51/24
                                22/20 24/6 25/4 25/9      28/7 39/11 39/13         court [30] 1/1 1/17 3/1   54/2
    billions [1] 13/20
                                25/11 25/12 25/22 27/10 companies [12] 21/24        8/20 12/12 20/3 23/19    decision [4] 31/12 31/13
    bills [1] 29/23
                                28/23 40/16 41/5 42/20 22/8 22/9 22/9 23/7 23/8 30/11 31/20 31/21 32/1       32/14 32/22
    birth [1] 45/21
                                46/8 48/3 48/23 50/15     40/7 40/14 40/17 47/3     33/5 33/7 33/20 33/22    declaration [4] 24/25
    Biscayne [1] 2/3
                                53/23 54/1 55/9 55/18     47/5 47/11                39/3 40/23 41/3 50/21    39/1 43/8 43/8
    bit [1] 49/15
                                55/20 55/23 56/12        comparison [1] 50/13       52/25 53/7 53/9 53/13    dedicate [1] 9/8
    Bitcoin [34] 5/8 8/4 8/4
                               cases [1] 25/15           compel [2] 30/18 37/18 53/19 53/19 54/2 54/10       defeated [1] 55/2
    8/10 13/21 13/24 14/8
                               cash [1] 14/9             compelled [1] 30/15        54/16 54/17 54/22        defendant [3] 1/7 2/10
    14/13 14/23 15/5 15/9
                               categories [1] 16/16      competence [1] 55/21      Court's [5] 15/3 39/15    15/16
    15/11 15/14 15/15 17/3
                               caused [1] 6/4            complaint [7] 13/20        40/12 45/13 47/8         defendant's [3] 19/12
    17/12 17/12 17/17 18/22
                               centered [1] 38/21         22/25 23/2 23/17 23/21 courts [6] 32/3 32/5 51/2   30/20 53/10
    28/2 28/4 34/14 39/10
                               central [1] 50/15          24/21 52/10               51/5 52/9 52/11          defendants [1] 5/24
    40/3 40/5 40/5 40/13
                               certain [5] 19/1 55/19    complaints [1] 13/19      cover [2] 27/22 49/25     defense [10] 3/6 3/19
    40/17 43/21 47/9 47/25
                                55/20 55/21 57/17        complete [1] 33/2         CPE [1] 1/17              52/19 53/22 54/14 54/23
    49/1 49/22 56/12
                               certainly [3] 41/13       completed [3] 6/10 6/17 CRAIG [8] 1/6 3/7 3/20      54/24 55/2 55/5 55/12
    Bitcoin-related [2]
                                43/10 45/19               26/18                     20/4 34/20 34/21 39/4    defenses [4] 8/1 13/17
    15/14 34/14
                               certainty [1] 11/16       completely [4] 20/4 24/5 39/9                       21/6 54/4
    Bitcoins [2] 8/7 14/10
                               CERTIFICATE [1]            30/1 33/2                Craig's [1] 21/24         defer [1] 42/18
    Bloom [9] 16/22 30/23


                                                                                                                              {DATE}
Case 9:18-cv-80176-BB Document 348 Entered   {WITNESSNAME}
                                                     on FLSD Docket 12/21/2019 Index:
                                                                                Pagedefine..Freedman
                                                                                        62 of 68
   D                discussions [2] 45/18 51/12 53/17 53/23 53/25 25/13 41/1  figuring [1] 20/9
                                46/9                       54/6 54/8 54/20 54/21    every [4] 23/12 23/14      file [5] 30/23 37/18
    define [1] 27/20
                                dishonest [1] 48/12        55/18 56/1 56/13 56/18    25/12 40/10                51/10 52/2 53/19
    definitely [4] 11/14 12/1
                                disproportionate [3]       57/3                     everyone [2] 3/2 35/16     filed [7] 4/4 35/3 35/10
    18/9 51/17
                                24/6 25/25 48/18           Dr. Wright's [14] 15/4   everything [5] 26/22        36/2 36/19 41/2 50/21
    definition [1] 23/12
                                dispute [1] 8/18           17/10 19/11 19/12 20/5    45/4 46/17 46/18 57/14    files [1] 10/23
    degrees [4] 56/12 56/19
                                distinct [1] 45/20         20/15 21/8 22/18 22/22   evidence [7] 14/13 14/18   filing [5] 23/17 23/20
    56/25 57/3
                                DISTRICT [2] 1/1 1/1       29/15 32/8 37/2 54/14     15/8 17/3 20/23 25/5       51/3 53/8 53/9
    deleted [9] 6/4 6/14 7/11
                                docket [7] 4/4 4/9 7/3     55/19                     48/4                      filings [1] 52/1
    7/11 8/13 11/3 11/14
                                33/13 42/16 44/22 52/2     drafts [1] 52/3          ex [1] 33/4                fill [1] 55/22
    11/15 11/18
                                doctor [1] 56/3            due [1] 57/4             exact [3] 7/6 45/23 47/6   financial [1] 15/18
    demise [1] 5/22
                                document [12] 13/11        during [2] 17/3 25/6     exactly [3] 8/25 9/20      finding [1] 16/24
    Denis [6] 38/21 39/1
                                16/13 27/3 27/14 27/21                               54/17                     fine [1] 4/25
    39/7 39/24 41/13 46/21
                                28/17 28/19 28/22 29/6     E                        examination [1] 30/10      finger [1] 22/6
    Dennis [1] 38/14
                                49/17 55/25 56/4           e-mail [2] 1/19 10/19    example [7] 11/25 23/9     firing [1] 36/12
    depending [1] 16/4
                                documentation [6]          e-mails [2] 20/25 21/1    24/20 45/8 53/8 55/25     firm [2] 28/9 35/8
    depends [1] 15/1
                                22/17 38/14 41/2 47/18     early [1] 8/18            56/5                      first [20] 7/13 9/2 10/3
    depose [5] 29/20 30/4
                                47/19 55/7                 easy [1] 45/25           except [2] 34/25 54/22      12/1 13/10 13/12 14/20
    30/9 30/12 32/21
                                documents [77]             Ecuador [1] 42/24        exchange [1] 28/4           16/15 19/19 30/19 34/19
    deposed [6] 15/22 15/24
                                does [2] 23/7 34/23        efficient [1] 17/8       excluded [1] 31/11          40/25 41/7 44/10 44/11
    23/9 30/25 31/9 31/11
                                doesn't [7] 27/15 34/20    either [8] 11/18 13/4    exculpatory [1] 25/5        44/17 47/4 48/16 49/9
    deposition [17] 16/3
                                37/11 47/9 52/14 53/13      16/2 16/11 19/20 30/11 exhibit [2] 34/24 52/10      50/16
    16/8 16/16 16/17 17/18
                                55/1                        31/9 48/25              exist [3] 8/10 15/3 39/3   fishing [1] 23/12
    17/21 17/25 18/6 32/6
                                doing [3] 44/4 52/5        electronic [3] 8/7 8/11 existed [2] 5/9 14/24       five [3] 45/2 48/23 56/24
    32/6 32/8 32/10 33/5
                                55/13                       20/15                   existence [1] 21/18        FL [4] 2/4 2/7 2/12 2/15
    33/8 37/2 37/6 47/4
                                don't [47] 5/19 9/20       Eleven [1] 28/2          exists [1] 28/17           fleshing [1] 54/4
    derivative [1] 55/1
                                9/22 11/21 12/4 12/22      else [1] 46/20           exorbitant [1] 33/8        Flexner [1] 2/5
    despite [2] 39/6 45/8
                                16/24 18/20 19/21 19/24    employee [2] 22/7 23/9 expect [2] 4/14 9/7          FLORIDA [3] 1/1 1/7
    detailed [1] 35/10
                                20/8 23/14 25/4 25/6       employees [2] 21/23      expedition [1] 23/12        1/18
    details [1] 17/18
                                27/23 28/9 28/15 28/19      23/8                    expended [1] 6/12          focus [1] 41/6
    determine [1] 6/9
                                31/3 33/11 33/13 33/25     enable [1] 12/11         expensive [1] 20/10        follow [2] 18/6 32/22
    developed [3] 34/13
                                35/19 36/14 37/14 37/16    encyclopedic [1] 5/19    experience [1] 10/8        followed [1] 10/14
    34/14 56/14
                                37/17 37/18 37/21 39/3     end [2] 12/10 52/5       expertise [2] 55/19 56/6   following [1] 53/5
    device [1] 6/3
                                40/1 41/24 46/15 47/2      engaged [1] 32/9         explain [1] 7/24           foot [1] 30/25
    devices [15] 4/11 5/20
                                47/2 48/6 48/10 49/21      engaging [1] 45/12       extend [1] 30/24           forcing [1] 29/23
    5/25 6/5 6/24 7/7 7/7 8/9
                                50/23 51/6 51/8 51/14      England [1] 32/2         extensive [1] 24/13        foregoing [1] 59/10
    8/11 8/17 11/1 11/11
                                55/3 56/11 56/23 57/2      English [1] 33/4         extent [8] 5/8 6/3 13/12   foreign [3] 29/22 30/8
    14/8 20/15 57/18
                                57/24                      enough [2] 30/21 37/13 13/24 24/19 47/3 47/20        34/25
    dialed [1] 42/12
                                done [6] 9/9 13/25 15/23   ensure [1] 11/21          54/9                      forget [2] 18/1 51/12
    dialogue [1] 12/24
                                34/8 34/9 47/12            entering [1] 8/21        external [1] 22/1          format [1] 18/3
    didn't [14] 10/15 16/12
                                down [9] 15/2 15/6         entities [5] 40/8 40/8   extraneous [1] 23/2        former [3] 21/1 21/23
    18/13 20/10 27/22 27/25
                                33/17 33/18 34/1 34/5       40/17 42/17 46/22       extreme [2] 12/23 53/8      23/7
    32/22 45/11 45/11 48/12
                                35/15 37/5 43/24           entitled [2] 24/22 59/12 extremely [2] 9/6 14/2     formerly [1] 38/24
    49/3 54/22 54/24 54/25
                                Dr [2] 16/22 41/2          entity [1] 34/25                                    forth [1] 9/19
    different [1] 5/13                                                              F
                                Dr. [53] 3/20 3/22 6/11    entry [6] 4/4 4/9 7/3                               Forty [1] 50/20
    difficult [1] 49/15
                                13/20 14/7 15/4 15/10       33/13 42/16 44/22       F2 [1] 2/9                 Forty-six [1] 50/20
    DIGITAL [1] 59/12
                                16/23 17/2 17/10 19/11     entry 339 [4] 4/4 4/9    fact [3] 32/19 45/8 52/9   forward [4] 9/8 9/15
    digitally [3] 48/25 49/17
                                19/12 20/5 20/15 20/18      33/13 42/16             facts [2] 24/21 33/3        18/20 29/22
    50/1
                                21/1 21/8 21/22 22/5       entry 339-5 [1] 44/22    fair [5] 32/11 32/21       found [7] 14/13 25/11
    diligence [1] 57/4
                                22/9 22/18 22/22 24/5      equally [1] 50/22         37/13 45/12 51/8           39/3 40/6 40/23 42/9
    diplomas [4] 55/16
                                25/12 29/15 30/18 31/7     Equator [6] 38/25 39/18 fairness [1] 29/7            56/25
    55/24 56/11 57/4
                                31/24 32/8 32/11 34/13      40/19 42/24 43/20 46/21 fake [3] 40/8 40/24        Four [1] 32/1
    direct [1] 41/23
                                34/15 34/23 36/1 37/2      ESQ [5] 2/2 2/5 2/8 2/10 48/11                      framed [2] 55/16 55/16
    directly [2] 12/3 12/5
                                47/4 48/25 51/7 51/12       2/13                    falls [1] 31/3             Franklin [4] 1/17 59/9
    discern [1] 17/10
                                53/17 53/23 53/25 54/6     essentially [6] 7/5 27/6 family [3] 5/21 6/7 35/1    59/16 59/17
    disclosed [1] 31/8
                                54/8 54/14 54/20 54/21      27/19 33/22 52/2 53/18 far [3] 14/1 18/1 23/5      frankly [3] 8/25 24/6
    discover [1] 6/3
                                55/18 55/19 56/1 56/13     established [1] 55/12    fault [1] 42/9              56/15
    discovery [25] 1/10 4/3
                                56/18 57/3                 estate [1] 13/15         February [1] 45/10         free [1] 41/19
    4/4 12/10 23/20 24/22
                                Dr. Craig [1] 3/20         ET [1] 1/3               feedback [2] 36/10 42/9    Freedman [34] 2/2 2/2
    25/1 30/24 32/16 32/18
                                Dr. Wright [38] 3/22       ethical [1] 29/5         feel [1] 41/19              2/8 3/10 3/12 4/11 8/15
    33/23 34/5 35/23 37/5
                                6/11 13/20 14/7 15/10      even [9] 5/15 12/20      fees [1] 33/8               9/18 14/19 14/20 17/9
    37/20 47/22 47/25 48/2
                                16/23 17/2 20/18 21/1       12/22 16/22 25/11 30/9 few [3] 14/3 14/6 34/18      18/3 18/19 19/17 23/3
    49/10 51/11 53/3 55/3
                                21/22 22/5 22/9 24/5        49/16 52/17 56/8        fifth [1] 44/23             26/11 27/8 27/17 29/5
    55/4 57/2 59/3
                                25/12 30/18 31/7 31/24     event [1] 41/5           fight [1] 30/8              29/15 33/16 36/7 38/15
    discovery's [1] 24/1
                                32/11 34/13 34/15 34/23    eventually [1] 33/1      figure [3] 13/25 14/10      42/17 43/24 45/1 46/24
    discuss [2] 45/23 58/2
                                36/1 47/4 48/25 51/7       ever [4] 15/10 23/15      40/1                       49/20 50/5 50/11 50/25
    discussing [1] 51/23


                                                                                                                                {DATE}
                                      {WITNESSNAME}
Case 9:18-cv-80176-BB Document 348 Entered    on FLSD Docket 12/21/2019 Index:      Page  Freedman.....least
                                                                                            63 of 68
   F                 27/14         31/18 31/23 31/25 32/4 internal [3] 21/25 21/25 16/22 30/23 31/4 31/6
                                happened [2] 8/10 13/25    38/23 39/5 41/15 44/16       22/1                      31/12 32/15 32/20 32/24
    Freedman... [3] 52/23
                                happening [1] 32/3         45/15 52/20                 interpersonal [1] 20/5     33/1 42/7 52/17 53/2
     56/16 57/9
                                happy [5] 3/18 12/19                                   interrog [1] 38/18        judgment [3] 53/14
    Freedman's [2] 38/3                                    I
                                13/7 17/15 31/1                                        interrogatories [4]        53/15 54/7
     52/17
                                harassing [1] 56/15        I'd [4] 4/6 43/16 43/16      17/23 18/2 34/4 35/19    judicata [10] 51/7 52/19
    Friday [1] 58/10
                                hasn't [6] 4/15 26/18       48/12                      interrogatory [9] 16/2     52/25 53/22 54/10 54/23
    front [5] 27/24 30/23
                                27/15 28/17 31/9 36/8      I'll [23] 4/7 12/19 13/3     17/22 18/5 34/11 34/12 54/24 55/2 55/5 55/11
     35/19 38/2 38/4
                                hated [1] 25/12             13/7 14/22 17/20 17/24      34/16 35/7 35/12 37/18 July [3] 44/6 44/24 49/8
    full [7] 9/7 30/10 33/9
                                hates [1] 25/13             19/7 19/8 24/8 26/1 29/8   intervention [1] 12/13 July 2nd [1] 44/24
     34/16 51/10 53/13 53/18
                                haven't [6] 23/24 24/23     38/1 41/18 43/11 46/24     intimately [2] 39/11      jumped [1] 10/18
    full-time [1] 9/7
                                27/13 37/21 40/11 53/3      48/5 48/17 50/11 55/13      40/7                     jury [1] 31/10
    future [1] 10/9
                                having [8] 6/12 16/19       55/14 57/4 58/5            introduce [1] 17/2        just [63]
    G                           18/10 24/20 37/20 40/1     I'm [62]                    inventor [1] 34/21
                                42/8 52/5                  I've [10] 4/5 11/15 25/13   inventors [1] 34/22       K
    Gables [2] 2/12 2/15
                                he's [3] 15/24 41/24        29/1 47/22 47/24 54/19     investigation [2] 25/6    Kass [28] 2/10 3/20 3/21
    gains [1] 21/16
                                51/13                       54/20 56/6 57/8             25/7                      4/20 5/16 7/24 9/1 9/14
    gaps [1] 55/22
                                head [2] 19/14 43/24       idea [2] 22/15 35/3         involved [5] 24/18 39/7 12/21 13/16 15/22 20/13
    gave [4] 18/3 26/17
                                hear [4] 3/24 10/15        identified [3] 43/6 43/9     39/12 40/8 40/16          24/8 26/5 26/20 32/19
     44/12 54/16
                                42/11 43/16                 43/9                       IP [2] 33/21 33/23         42/21 43/17 44/2 44/4
    generated [3] 26/13
                                heard [5] 10/15 18/18      identify [2] 41/9 43/20     IRA [20] 1/3 3/6 6/4       44/24 45/22 49/2 50/6
     26/15 29/3
                                41/1 44/10 44/11           II [1] 39/2                  11/1 11/11 11/17 14/1     51/16 53/24 56/9 57/12
    germane [1] 54/25
                                hearing [6] 1/10 4/3       image [1] 24/16              14/8 14/11 14/13 14/21 Kass' [1] 45/8
    gets [4] 15/6 16/23 32/15
                                10/18 10/20 24/12 59/3     imaged [1] 23/22             15/8 15/22 16/3 17/5     keep [2] 36/4 58/3
     37/4
                                hearings [1] 33/20         images [1] 7/6               17/11 17/23 18/25 25/18 keeping [1] 29/24
    getting [4] 9/9 46/18
                                held [2] 28/4 29/1         imagine [3] 23/12 53/7       54/15                    Kenny [1] 36/14
     47/18 49/12
                                Hello [1] 42/6              53/9                       Ira's [1] 45/9            kept [1] 17/4
    gist [1] 22/3
                                help [1] 53/21             immediate [1] 58/3          irrelevant [5] 15/4 15/19 key [1] 40/15
    give [12] 7/10 10/16
                                helpful [2] 18/11 57/17    immediately [1] 12/8         20/4 24/3 24/7           keys [1] 8/8
     12/18 20/11 24/8 25/5
                                helps [1] 17/15            importance [2] 5/6          isn't [1] 45/1            keywords [1] 20/1
     28/10 40/12 41/23 43/12
     46/24 50/11                here [17] 3/5 4/2 12/22     41/17                      issue [44] 4/12 4/21 5/3 kick [3] 34/1 34/4 35/14
                                13/13 23/11 23/13 28/1     important [6] 5/12 9/2       5/6 5/12 5/20 6/23 9/15 kicked [1] 37/5
    given [3] 45/12 45/21
                                29/20 33/2 36/18 38/9       9/6 9/8 11/18 57/19         11/20 13/9 13/12 13/14 kill [1] 36/14
     47/10
                                38/16 43/13 51/2 51/2      inaudible [4] 24/11 42/5     15/19 16/9 16/25 17/1    kind [1] 50/5
    gives [1] 25/14
                                53/12 54/11                 43/6 43/7                   17/23 18/24 20/17 20/19 kinda [1] 45/5
    giving [2] 8/21 58/3
                                here's [3] 17/20 18/24     inclined [1] 40/12           23/11 24/3 25/17 25/19 kinds [1] 13/1
    Gizmodo [1] 20/25
                                50/3                       including [1] 45/17          31/4 32/20 32/20 34/6    KLEIMAN [31] 1/3 3/6
    goes [4] 17/1 51/19
                                hesitating [1] 28/21       inclusion [1] 39/6           36/3 36/8 36/18 36/21     6/4 11/1 13/15 14/1 14/7
     52/21 56/22
                                Hi [2] 4/1 42/7            incorporated [1] 40/19       37/2 42/13 45/2 45/7      14/8 14/11 14/22 15/22
    going [60]
                                hide [3] 30/7 40/3 40/17   incredibly [2] 49/18         45/20 46/13 51/20 54/1 16/3 16/23 17/4 17/5
    good [11] 3/2 3/4 3/12
                                high [2] 12/4 39/20         49/22                       54/25 55/20 56/6 57/1     17/6 17/11 17/24 22/13
     3/21 3/23 4/1 13/1 24/20
                                highly [1] 35/4            independent [3] 30/16       issued [2] 31/21 33/4      23/24 25/18 28/3 44/15
     36/16 41/25 42/11
                                hiring [1] 35/8             35/8 35/8                  issues [15] 6/2 12/23      46/19 47/10 49/13 54/15
    got [6] 16/4 19/14 20/16
                                hit [1] 28/18              indicated [1] 42/21          13/2 14/25 20/5 29/14     54/15 54/20 55/22 56/13
     51/5 51/6 51/13
                                hits [2] 50/8 50/9         individual [2] 39/4 40/7     37/4 40/15 42/8 42/18    Kleiman's [7] 4/10 5/21
    gotten [2] 22/16 26/22
                                Hobson's [2] 31/5 31/7     individuals [3] 23/6         44/9 45/14 49/23 55/23 11/11 13/21 17/13 34/15
    granted [2] 32/5 47/24
                                hold [12] 6/20 7/23 11/5    38/21 46/23                 57/9                      35/3
    guess [13] 9/14 19/16
                                19/13 20/6 28/1 44/19      influence [1] 32/22         it's [38] 7/3 14/21 15/4 know [61]
     22/15 28/18 29/17 30/22
                                44/21 48/15 48/19 49/3     Info [1] 3/6                 15/4 16/21 17/6 19/10    knowledge [1] 20/24
     31/5 36/6 36/18 40/25
                                54/13                      informa [1] 31/17            22/6 23/1 26/7 26/8      knows [1] 31/20
     47/15 53/2 56/19
                                home [2] 14/9 15/18        information [7] 21/5         26/18 27/7 28/15 30/20 Kyle [2] 2/8 3/25
    guidance [1] 45/14
                                honestly [1] 41/11          22/24 24/23 31/19 35/10     32/16 32/17 32/20 37/25
    guys [2] 43/22 57/22
                                Honor [67]                  35/24 47/23                 38/11 38/17 38/18 42/21 L
    H                           HONORABLE [1] 1/11         initial [2] 9/2 53/6         44/24 45/1 45/16 51/1    large [3] 45/6 52/5 54/5
                                hope [1] 28/12             initially [1] 5/5            51/2 51/8 52/6 52/11     last [6] 24/9 25/2 32/11
    hack [7] 20/23 20/23
    22/1 22/1 22/7 24/5         hoped [1] 9/4              input [1] 12/1               52/17 53/12 56/7 56/8     44/10 46/25 55/15
                                hospital [1] 45/24         instance [1] 19/4            56/14 56/23 57/2         late [1] 48/1
    24/19
                                hour [1] 4/15              instructed [1] 16/11                                  later [3] 12/20 32/1
    hacked [5] 20/19 21/9                                                              J
    21/12 22/17 25/23           house [5] 15/9 16/4        intellectual [7] 34/12                                 33/15
                                17/14 18/21 45/10           34/13 34/14 35/25 54/6     Jamie [3] 23/9 24/19      law [1] 36/4
    hacker [3] 21/3 21/4
                                How's [2] 53/22 53/24       54/7 56/13                  24/21                    lawsuit [5] 20/16 23/13
    21/22
                                however [3] 4/18 18/1      intellectually [1] 48/12    January [1] 32/7           25/20 30/16 40/3
    hacking [1] 20/15
                                23/6                       intended [1] 47/22          January 16th [1] 32/7 lawyer [1] 12/2
    half [2] 16/23 54/20
                                huh [21] 6/22 8/24 10/6    intentional [1] 53/11       join [1] 3/16             lawyers [4] 9/6 29/6
    hand [2] 48/25 49/17
                                10/10 11/8 13/22 14/5      interest [2] 28/3 41/13     joint [2] 4/3 4/6          30/8 33/6
    handle [1] 33/21
                                14/14 19/2 21/11 22/3      interim [1] 58/1            judge [14] 1/12 15/2      lead [1] 25/21
    happen [3] 10/8 27/3
                                                                                                                 least [16] 4/12 7/19 9/18

                                                                                                                                  {DATE}
Case 9:18-cv-80176-BB Document 348 Entered     {WITNESSNAME}
                                                       on FLSD Docket 12/21/2019 Index: Pageleast.....occasions
                                                                                                64 of 68
   L                lost [3] 6/9 36/15 41/12 memo [3] 4/4 4/6 14/12 Mr. Freedman's [2] 15/5 15/10 37/19 38/4
                                lot [10] 6/16 6/16 19/24 memory [2] 7/18 35/20 38/3 52/17                     44/12 44/13 45/7 49/10
    least... [13] 13/10 13/12
                                 34/24 35/4 35/5 41/5     mention [8] 18/9 23/7    Mr. Kass [25] 4/20 5/16    next [5] 4/15 9/13 13/7
     20/11 40/13 42/1 42/22
                                 45/17 51/18 52/6         39/18 39/19 39/20 39/24 7/24 9/1 9/14 12/21         13/14 19/10
     43/25 46/10 50/11 50/16
                                lots [2] 35/24 49/14      40/13 43/15              13/16 15/22 20/13 24/8     night [1] 44/10
     57/1 57/9 57/13
                                LTD [1] 39/4              mentioned [4] 14/3       26/5 26/20 32/19 42/21     no [17] 1/2 3/12 14/13
    leave [1] 29/9
                                                          33/20 41/16 44/5         43/17 44/2 44/4 44/24      15/8 16/23 18/13 18/16
    left [4] 21/13 32/14        M                         Merit [1] 59/9           45/22 49/2 50/6 51/16      19/5 20/23 23/5 28/19
     33/11 52/18
                                MAGISTRATE [1]            merits [3] 46/14 46/16   53/24 56/9 57/12           33/18 36/16 36/22 46/7
    legal [1] 29/23
                                 1/12                     46/17                    Mr. Kass' [1] 45/8         50/8 58/9
    legally [1] 25/16
                                mail [2] 1/19 10/19       Mestre [2] 2/11 2/14     Mr. Kleiman [7] 13/15      nodding [1] 43/24
    Leon [2] 2/11 2/14
                                mailings [1] 19/1         Mestre's [1] 44/23       16/23 17/6 22/13 23/24     none [4] 18/21 23/21
    let [35] 4/9 4/11 6/20
                                mails [2] 20/25 21/1      methods [1] 11/20        54/15 54/20                23/22 59/6
     7/17 8/14 10/8 11/5
                                makes [2] 5/12 21/18      Miami [2] 2/4 2/7        Mr. Kleiman's [2] 4/10     nonparty [2] 30/15
     12/24 13/3 13/16 14/19
                                making [1] 33/21          microphone [3] 5/1       5/21                       34/25
     15/21 16/20 18/20 20/6
                                manipulation [1] 53/12 38/10 38/11                 Mr. Mayaka [10] 40/19      nonprivilege [1] 26/14
     20/13 25/3 26/11 27/16
                                manner [1] 12/12          might [6] 14/17 25/21    41/1 42/16 42/19 42/24     nonprivileged [1] 28/5
     29/14 31/5 32/23 35/18
                                marker [2] 33/17 33/19 36/8 40/10 43/19 44/1       43/6 43/20 47/11 47/20     note [1] 48/21
     36/6 36/11 38/7 39/17
                                Markoe [18] 2/13 3/22 millions [1] 28/23           48/2                       nothing [2] 25/15 38/4
     40/18 43/12 44/2 44/25
                                 3/23 4/20 20/13 36/25    mind [1] 34/9            Mr. Roche [8] 4/1 36/15    notify [1] 12/8
     46/12 46/14 53/2 53/24
                                 42/21 43/17 44/2 46/14 mined [1] 17/3             41/11 41/20 42/7 45/22     November [1] 9/3
    let's [7] 13/11 18/12
                                 47/21 49/2 50/6 51/15    minimal [1] 24/12        51/22 51/25                November 27th [1] 9/3
     26/3 33/12 40/1 41/6
                                 53/24 56/9 57/12 58/10 minute [4] 3/11 10/19      Mrs. [1] 32/6              number [15] 3/6 13/15
     57/21
                                massive [1] 29/23         25/2 32/11               Mrs. Watts' [1] 32/6       17/22 17/25 19/11 25/19
    lets [1] 20/3
                                material [1] 8/18         mischaracterize [1] 34/8 Ms [1] 36/14               26/2 27/24 34/11 35/7
    letters [2] 31/21 31/21
                                materials [1] 35/5        missing [3] 13/24 52/12 Ms. [24] 3/23 4/20 20/13    38/8 41/23 42/14 43/19
    light [2] 41/1 48/4
                                math [1] 48/21            53/10                    29/20 30/4 30/6 30/15      52/2
    likelihood [1] 55/10
                                matter [4] 23/2 54/19     misunderstandings [1]    30/24 31/7 32/9 33/5       number 1 [1] 35/7
    likely [3] 20/20 21/19
                                 55/1 59/13               19/5                     36/25 42/21 43/17 44/2     number 11 [1] 27/24
     22/6
                                May 13th [1] 43/8         mitigation [2] 17/2 17/5 46/14 47/21 49/2 50/6      number 12 [1] 34/11
    limit [1] 33/8
                                May 8th [1] 43/8          modified [3] 12/11       51/15 53/24 56/9 57/12     number 13 [1] 42/14
    limitation [1] 11/13
                                Mayaka [16] 38/15         21/13 25/23              58/10                      number 18-80176 [1]
    limited [8] 16/16 17/22
                                 38/22 39/1 39/24 40/19 modify [2] 12/15 21/17 Ms. Markoe [16] 3/23           3/6
     23/19 43/19 43/23 47/8
                                 41/1 41/13 42/16 42/19 moment [3] 9/1 20/21       4/20 20/13 36/25 42/21     number 20 [1] 13/15
     50/14 55/8
                                 42/24 43/6 43/20 46/21 35/1                       43/17 44/2 46/14 47/21     number 3 [3] 19/11
    limiting [1] 27/5
                                 47/11 47/20 48/2         monetize [1] 14/23       49/2 50/6 51/15 53/24      25/19 26/2
    line [2] 37/5 41/24
                                Mayaka's [1] 39/7         money [4] 6/12 6/17      56/9 57/12 58/10           number 5 [1] 38/8
    lines [1] 43/25
                                maybe [15] 16/25 23/15 16/4 17/18                  Ms. Watts [8] 29/20        NY [1] 2/9
    liquidate [2] 14/22
                                 23/15 24/4 24/4 37/17    month [1] 49/11          30/4 30/6 30/15 30/24
     17/17
                                 43/19 43/21 50/8 50/8    months [4] 32/1 45/2     31/7 32/9 33/5             O
    liquidated [1] 15/9
                                 51/15 52/12 52/13 53/21 45/2 45/18                much [3] 15/19 22/1        obfuscate [2] 39/9 40/6
    list [3] 23/6 23/7 23/13
                                 57/17                    months-worth [1] 45/18 50/14                        object [8] 15/7 17/19
    listed [5] 23/6 25/18
                                me [51] 4/9 4/11 4/13     moot [2] 4/12 54/18      myself [2] 16/20 51/25      27/25 28/15 33/15 37/21
     34/21 34/23 48/9
                                 4/23 6/20 7/17 7/24 8/14 most [2] 17/7 22/6                                   37/22 56/10
    listen [1] 37/12
                                 9/23 11/5 13/16 14/19    motion [3] 24/25 30/23 N                            objected [4] 14/16 16/19
    literally [2] 28/23 29/21
                                 15/21 16/20 17/1 17/16 37/18                      Nakamoto [3] 40/14          45/11 56/8
    litigate [1] 33/10
                                 20/6 20/13 23/14 25/3    move [1] 33/6            49/1 49/23                 objecting [3] 19/14
    litigation [4] 14/3 45/6
                                 26/11 27/16 29/14 29/15 moved [1] 15/5            name [4] 42/24 42/25        19/15 37/4
     49/24 51/3
                                 29/18 31/5 31/12 32/15 movies [1] 6/5             42/25 52/2                 objection [16] 19/20
    little [2] 9/4 49/15
                                 33/14 33/16 35/18 35/19 Mr [6] 3/21 14/21 36/6 narrow [1] 40/15               26/2 27/6 37/21 37/22
    live [1] 41/4
                                 36/6 36/11 36/20 38/2    36/12 40/18 51/7         narrower [1] 15/20          47/15 47/16 48/5 48/18
    LLP [5] 2/2 2/5 2/8 2/11
                                 38/3 38/4 38/7 39/17     Mr. [87]                 nature [2] 42/23 43/15      49/3 50/4 50/7 50/22
     2/14
                                 40/18 43/12 44/2 44/25 Mr. Brenner [2] 3/14       nChain [1] 34/24            55/14 55/14 57/5
    local [1] 44/5
                                 46/12 46/14 53/21 53/24 3/17                      necessarily [1] 42/24      objections [11] 19/12
    locate [1] 5/24
                                 54/16 55/1 56/24         Mr. Freedman [25] 3/12 need [8] 4/8 5/12 16/5        34/4 36/2 36/19 36/20
    located [1] 40/6
                                mean [18] 16/21 16/21 4/11 8/15 14/19 14/20        19/6 46/21 53/4 55/23       44/6 44/23 45/23 57/6
    location [3] 5/8 39/9
                                 20/4 24/3 25/4 29/21     17/9 18/19 19/17 23/3    56/20                       57/7 57/13
     40/6
                                 30/19 30/19 37/11 39/15 26/11 27/8 29/15 33/16 needed [1] 18/4               obligation [5] 25/5 25/7
    log [1] 52/5
                                 39/25 48/8 49/24 50/1    36/7 38/15 42/17 43/24 needs [2] 24/6 48/3           25/8 27/23 28/20
    London [2] 32/8 37/6
                                 53/7 53/8 55/1 56/5      45/1 46/24 49/20 50/5    negotiated [3] 28/6 43/4   obligations [1] 35/17
    long [1] 5/20
                                meaning [2] 27/5 44/22 50/25 52/23 56/16 57/9 43/10                           obtain [1] 25/6
    longer [1] 9/4
                                meaningful [1] 55/11      Mr. Freedman and [2] negotiating [3] 13/1           obtained [1] 52/8
    looked [1] 30/20
                                mechanisms [1] 55/2       27/17 50/11              41/8 42/19                 obviously [8] 15/7 41/4
    looking [6] 7/25 8/4 9/20
                                meet [9] 12/19 13/4       Mr. Freedman just [1] negotiations [2] 45/13         47/7 48/12 49/25 53/8
     44/19 44/21 46/8
                                 13/10 26/21 27/18 44/7 18/3                       46/11                       54/3 56/5
    looks [3] 4/11 26/10
                                 45/19 57/17 58/5         Mr. Freedman points      never [10] 10/15 14/2      occasions [1] 10/15
     33/14
                                                          [2] 9/18 29/5

                                                                                                                               {DATE}
Case 9:18-cv-80176-BB Document 348 Entered{WITNESSNAME}
                                                  on FLSD Docket 12/21/2019 Page        Index: occur..related
                                                                                              65  of 68
   O                    owns [1] 34/25 24/23 28/5 31/19 32/8  51/25                 Q
                                       33/14 34/20 35/23 44/7 problematic [1] 53/16
   occur [4] 13/24 22/7 P                                                           question [18] 9/13 14/24
                                       47/23 50/23 52/9 52/11 procedure [4] 5/13
     23/1 57/18                                                                                                    17/8 17/9 19/16 19/19
                              p.m [1] 44/10                planning [1] 24/25          12/17 32/2 32/11
    occurred [3] 41/5 46/9                                                                                         29/17 32/15 32/16 32/17
                              page [5] 1/15 4/9 33/13      play [2] 53/23 53/25        proceeding [1] 54/17
     56/1                                                                                                          32/18 32/18 40/25 41/7
                              39/22 42/15                  plays [2] 55/5 55/5         proceedings [4] 1/10
    off [7] 23/13 35/20 36/11                                                                                      42/17 51/16 55/21 56/4
                              page 2 [1] 4/9               pleading [1] 26/21          50/21 58/14 59/12
     42/8 55/18 58/10 58/12                                                                                        questioning [1] 16/3
                              Page 22 [1] 39/22            pleadings [1] 52/3          process [3] 24/2 48/2
    offer [1] 30/6                                                                                                 quick [1] 13/9
                              page 8 [2] 33/13 42/15       please [2] 3/3 10/12        53/5
    Official [1] 1/17                                                                                              quicker [1] 12/12
                              pages [2] 4/18 42/15         point [15] 10/1 11/13       produce [17] 5/13 9/9
    often [1] 34/22                                                                                                quote [2] 28/4 28/8
                              pages 8 [1] 42/15            14/12 20/21 31/17 33/11     14/17 27/2 27/4 27/23
    Oh [4] 16/10 35/21 36/4
                              Palm [2] 1/7 1/18            37/9 38/3 44/3 44/4 48/1    29/2 30/12 30/13 30/15      R
     38/11
                              paradigm [1] 15/12           51/24 54/4 55/4 55/12       30/18 49/5 49/24 51/9
    okay [73]                                                                                                      racking [1] 29/23
                              parameters [1] 43/12         points [4] 9/18 14/3 29/5   53/19 57/3 58/1
    once [3] 11/15 18/5                                                                                            radio [1] 10/17
                              paraphrasing [1] 47/7        47/21                       produced [10] 4/15 4/15
     21/16                                                                                                         raise [2] 45/11 57/10
                              parte [1] 33/4               Ponce [2] 2/11 2/14         26/12 27/13 28/5 50/10
    one [24] 6/3 13/4 13/19                                                                                        raised [4] 9/5 10/24 45/7
                              particular [5] 10/1 19/1     posing [1] 50/17            51/12 51/13 51/17 53/15
     18/9 19/10 21/18 21/18                                                                                         56/6
                              22/6 49/15 55/25             position [2] 13/23 46/16    product [1] 52/4
     22/7 23/4 23/9 31/16                                                                                          random [1] 24/17
                              parties [12] 9/19 12/25      possession [3] 5/21 7/6     production [17] 9/3
     32/23 33/13 34/22 35/1                                                                                        read [3] 4/12 26/11 49/3
                              20/1 20/8 26/4 29/2 41/8     28/8                        10/16 13/14 18/20 19/11
     44/3 44/4 44/19 44/21                                                                                         readdress [1] 37/2
                              42/19 43/11 45/4 45/5        possible [1] 53/13          25/19 26/1 26/2 29/10
     48/9 52/17 55/15 55/25                                                                                        real [1] 13/15
                              45/12                        possibly [1] 46/21          38/8 38/19 38/20 44/24
     56/5                                                                                                          really [17] 5/7 6/2 8/9
                              partly [1] 45/3              posture [1] 12/9            47/19 48/16 48/19 53/10
    ongoing [1] 23/23                                                                                               12/9 12/11 14/9 19/4
                              partnership [1] 56/14        potential [4] 18/10         productions [4] 38/13
    online [1] 20/24                                                                                                23/14 28/15 32/15 35/12
                              party [4] 25/13 30/16        23/23 23/24 48/13           42/14 48/17 48/22
    only [11] 5/4 8/10 11/9                                                                                         40/24 45/7 46/20 51/19
                              30/16 53/18                  potentially [1] 47/2        professional [1] 29/5        52/5 52/11
     27/2 27/5 29/2 34/12
                              past [1] 10/7                practical [1] 54/19         promptly [1] 50/6
     34/22 38/2 52/23 55/8                                                                                         realties [1] 30/20
                              patent [1] 35/8              preclude [1] 50/16          property [7] 34/13
    open [2] 16/25 51/2                                                                                            Realtime [1] 59/10
                              patents [13] 34/18 34/19     preexisted [1] 17/12        34/14 34/14 35/25 54/6
    opened [1] 32/2                                                                                                reason [5] 19/25 27/11
                              34/20 34/22 34/23 34/23      prefer [1] 19/4             54/7 56/13
    opening [1] 45/9                                                                                                36/16 46/7 56/10
                              34/25 35/1 35/2 35/9         prejudice [1] 50/4          proportional [1] 48/3
    operated [1] 27/10                                                                                             reasonable [2] 12/21
                              35/11 35/11 35/24            preliminary [1] 16/17       proportionate [1] 52/15
    operating [2] 27/17                                                                                             13/5
                              pay [3] 29/24 30/8 33/7      prepare [1] 32/10           propose [2] 50/5 50/12
     27/20                                                                                                         recall [4] 21/8 35/23
                              people [15] 19/13 21/13      preparing [1] 5/11          proposed [1] 44/12
    operation [1] 47/24                                                                                             47/17 49/6
                              21/22 21/24 22/13 22/17      presence [1] 39/16          proposing [1] 52/1
    opportunity [3] 15/17                                                                                          receive [2] 10/20 17/16
                              22/21 23/13 24/17 24/18      present [3] 23/18 30/5      protective [2] 8/22
     29/20 50/12                                                                                                   received [4] 4/3 9/2 21/3
                              25/11 25/18 43/15 47/6       57/15                       12/15
    oppose [4] 9/11 9/11                                                                                            24/24
                              51/13                        presented [1] 32/20         protocol [4] 6/25 7/1 7/6
     9/22 31/24                                                                                                    receiving [1] 19/1
                              perhaps [1] 30/23            presiding [1] 31/6          7/9
    opposing [4] 10/4 18/11                                                                                        recess [2] 31/10 58/12
                              period [4] 11/16 17/4        presumably [4] 17/2         protracted [1] 45/13
     24/10 57/18                                                                                                   recessing [1] 31/10
                              30/24 37/22                  21/5 22/25 30/17            prove [3] 25/21 52/24
    order [19] 3/1 8/22 9/23                                                                                       recollection [8] 5/19
                              permitted [1] 30/2           presume [1] 52/23           55/8
     12/6 12/15 15/3 16/21                                                                                          41/4 41/19 42/1 42/22
                              person [1] 22/6              presuming [1] 18/15         provide [4] 5/14 7/12
     17/24 19/19 30/11 33/4                                                                                         43/1 43/2 45/20
                              perspective [1] 55/4         pretty [3] 13/1 51/24       36/2 44/8
     33/7 46/8 52/18 53/10                                                                                         reconsidering [1] 53/9
                              persuaded [1] 53/5           56/7                        provided [4] 5/4 5/4
     53/14 54/18 55/6 58/5                                                                                         record [4] 33/2 33/9
                              pertains [2] 21/7 22/25      previous [2] 33/20 48/13    29/7 31/20
    ordered [1] 47/19                                                                                               53/13 58/13
                              pertinence [1] 35/4          previously [5] 14/24        providing [3] 21/4 22/24
    otherwise [2] 53/6 56/20                                                                                       RECORDING [1] 59/12
                              phase [1] 6/11               23/19 41/13 57/7 57/14      44/13
    ought [1] 29/7                                                                                                 recover [2] 6/13 8/12
                              phone [6] 3/24 36/14         primary [1] 13/19           public [3] 15/15 20/23
    our [15] 5/7 9/5 10/22                                                                                         recovered [6] 4/10 5/3
                              36/15 41/20 45/22 51/23      principle [1] 27/20         51/3
                                                                                                                    7/13 11/10 11/15 14/10
     11/21 13/23 27/18 33/22
                              phonecall [1] 12/20          principles [1] 27/17        publicly [1] 35/5
     34/16 35/7 39/16 44/17                                                                                        reference [1] 55/18
                              photos [1] 6/7               prior [10] 16/8 34/15       published [1] 35/11
     51/4 52/8 54/4 57/17                                                                                          reflecting [1] 19/18
                              physical [2] 6/24 7/7        48/16 50/14 51/3 53/9       pull [1] 5/1
    outcome [1] 15/2                                                                                               refreshing [1] 7/17
                              piece [1] 31/19              53/15 56/2 56/2 56/3        purchase [1] 14/9
    outer [1] 27/12                                                                                                regard [2] 34/11 34/18
                              place [7] 5/13 6/25          priority [2] 10/5 10/12     purchased [1] 15/19
    outlook [1] 33/23                                                                                              regarding [2] 38/14 41/3
                              12/17 32/7 40/5 45/4         private [2] 8/8 20/25       purportedly [1] 56/14
    over [11] 5/1 8/23 28/19                                                                                       regards [1] 42/4
                              52/18                        privilege [9] 7/14 7/19     purpose [1] 29/4
     30/21 32/2 35/11 43/14                                                                                        Registered [1] 59/9
                              plaintiff [2] 25/22 40/23    11/20 11/21 11/24 12/5      purposely [1] 47/5
     51/9 53/15 53/20 54/10                                                                                        REINHART [2] 1/11
                              plaintiff's [5] 38/7 53/17   12/7 12/23 52/5             purposes [2] 52/25 57/2
    overlap [2] 34/24 48/13                                                                                         42/7
                              54/5 55/23 55/23             privileged [3] 12/2         put [8] 6/25 11/1 11/17
    overlaps [1] 48/7                                                                                              relate [5] 21/6 42/16
                              plaintiffs [35] 1/4 2/2      26/23 46/18                 19/20 25/10 31/5 31/7
    overrule [4] 19/8 47/14                                                                                         47/10 49/1 49/18
                              3/9 3/10 3/15 3/25 5/4       probability [1] 12/5        42/17
     55/13 57/5                                                                                                    related [15] 15/14 19/1
                              5/23 7/13 10/11 10/24        probably [2] 27/22          puts [1] 35/11
    overwritten [1] 6/13                                                                                            23/1 28/6 29/14 34/13
                              11/17 12/1 12/3 12/8         56/25                       putting [3] 29/22 33/17      34/14 42/17 43/6 44/14
    own [4] 11/17 30/17
                              14/2 14/12 20/22 21/5        probe [1] 42/25             33/18
                                                                                                                    44/15 44/15 45/9 46/21
     32/9 34/23
                              22/16 22/20 22/24 24/4       problem [3] 3/12 23/17
    ownership [2] 28/3 41/3                                                                                         47/18


                                                                                                                                    {DATE}
                                      {WITNESSNAME}
Case 9:18-cv-80176-BB Document 348 Entered     on FLSD Docket 12/21/2019 Page Index:66
                                                                                     relates..swore
                                                                                         of 68
   R                 28/4 44/23    says [2] 12/2 39/18 show [2] 5/8 18/22 stash [1] 40/5
                               responses [2] 9/17 36/3 schedule [2] 12/19 13/8     shown [1] 47/11             state [4] 16/19 21/2 21/2
    relates [8] 22/25 46/19
                               responsive [6] 19/20     scheduled [1] 32/6         shows [1] 31/8               54/5
     46/19 46/20 46/22 47/23
                                19/22 27/2 27/4 27/14   scheme [5] 39/12 40/2      sic [1] 45/20               stated [3] 5/10 10/4
     47/25 50/20
                                28/5                     40/2 40/4 40/24           side [2] 29/8 53/22          49/13
    relating [8] 4/10 13/15
                               rest [3] 13/6 15/9 22/9 Schiller [1] 2/5            sides [3] 12/10 23/21       statement [1] 15/13
     24/21 28/2 35/24 42/2
                               results [1] 27/11        Schneur [1] 2/10            29/2                       statements [1] 18/25
     42/18 47/19
                               retain [1] 51/4          scope [2] 30/10 33/8       signed [4] 48/25 49/17      STATES [4] 1/1 1/12
    released [1] 11/7
                               retained [2] 33/6 51/4 search [53] 5/22 12/2         49/17 50/1                  29/21 30/1
    relevance [10] 7/25 15/7
                               review [8] 7/14 7/19      15/17 24/2 26/13 26/15    significant [2] 6/12        stating [1] 11/17
     15/11 20/14 21/21 25/20
                                8/22 9/4 10/18 15/17     26/17 26/23 27/2 27/6      47/23                      stay [2] 4/25 32/23
     25/25 38/16 39/25 56/11
                                24/3 26/18               27/11 27/12 27/15 27/20   silence [1] 10/17           steals [1] 25/14
    relevant [15] 13/17
                               reviewed [2] 4/3 4/5      27/22 28/7 28/18 29/3     similar [1] 9/8             step [4] 8/16 11/5 35/19
     14/24 14/25 16/21 17/4
                               reviewing [1] 23/7        29/4 29/8 29/11 35/8      simple [2] 20/9 56/7         50/16
     17/7 17/11 23/16 25/19
                               rid [1] 40/5              35/9 40/20 41/6 41/8      simply [3] 10/23 16/22      Stephen [4] 1/17 59/9
     28/15 39/12 40/3 40/22
                               right [50] 3/5 4/2 4/20   41/10 42/2 42/20 42/22     32/11                       59/16 59/17
     47/12 48/11
                                5/16 6/8 6/25 7/18 8/14 43/4 43/10 43/19 43/23     since [2] 5/20 45/2         stepping [1] 45/21
    reliance [1] 55/22
                                8/19 9/12 10/13 13/11    44/8 44/12 47/8 47/12     single [1] 23/13            steps [1] 30/25
    remedy [1] 32/17
                                14/23 15/21 17/8 18/23 47/17 47/21 48/10 48/11     sit [1] 12/22               still [5] 16/25 37/3 41/24
    remember [5] 6/23
                                19/10 19/13 21/15 23/3 49/9 49/14 49/24 50/6       situation [1] 27/14          49/10 54/3
     12/22 27/24 37/19 47/6
                                24/8 26/8 28/12 32/3     50/12 50/13 50/17 51/19   six [2] 45/2 50/20          stipulate [1] 56/18
    remembering [1] 8/2
                                33/15 34/10 35/18 36/24 51/24 52/1 52/4            small [1] 5/5               stole [2] 13/20 54/6
    repeat [1] 5/3
                                37/2 37/11 37/19 38/7   searched [1] 27/12         soil [1] 30/25              stop [2] 6/20 44/25
    Reporter [4] 1/17 1/17
                                38/11 38/13 44/25 45/25 searching [1] 49/16        sold [1] 39/4               stopped [1] 9/6
     59/9 59/10
                                48/6 48/19 49/6 49/7    seat [1] 3/2               solely [1] 30/24            stored [5] 6/5 8/8 8/8
    reporting [1] 7/10
                                50/3 53/18 55/6 55/15   seated [1] 4/25            solution [1] 18/10           14/8 15/9
    represent [1] 17/16
                                56/9 56/22 57/6 57/12   second [8] 5/18 6/11       solve [1] 12/12             Street [2] 1/18 2/6
    representation [3] 19/25
                                57/22 58/12              6/21 7/23 20/7 41/18      somebody [4] 3/24           strike [2] 54/22 54/24
     32/19 33/3
                               rights [1] 54/15          43/12 44/21                21/16 25/13 39/11          striking [1] 15/2
    represented [1] 30/17
                               Rivero [3] 2/11 2/14     secretly [1] 22/24         somehow [2] 15/8 29/8       struck [2] 8/20 15/6
    request [34] 4/2 4/10
                                44/22                   Secure [1] 39/21           something [14] 16/1         struggling [1] 17/7
     5/22 9/10 13/14 14/16
                               RMR [2] 1/17 59/17       seeking [3] 23/18 35/24     36/16 37/11 37/15 37/20    stuff [2] 11/18 21/17
     15/13 16/13 18/19 19/7
                               road [3] 34/1 34/5 35/15 36/20                       40/15 40/21 43/25 44/4     stumble [2] 12/6 29/6
     19/8 19/11 19/11 19/12
                               Roche [13] 2/2 2/8 2/8 seem [3] 9/19 17/1 43/12      47/9 47/12 52/12 52/13     submitted [3] 28/8 35/23
     19/15 20/4 25/19 26/2
                                3/25 4/1 36/12 36/15    seems [6] 9/18 12/7 24/5    55/10                       39/1
     28/6 32/5 38/8 38/13
                                41/11 41/20 42/7 45/22 30/1 36/16 55/18            sometimes [4] 10/7 10/8     subset [3] 5/5 26/17
     38/14 42/14 44/23 45/9
                                51/22 51/25             seen [3] 25/13 40/11        18/10 20/8                  40/15
     48/16 48/17 48/19 48/22
                               rogatory [2] 31/21 31/22 41/14                      soon [1] 9/5                substantial [1] 47/25
     49/14 53/17 53/18 56/20
                               rolling [1] 10/16        sending [1] 7/13           sorry [9] 5/16 5/25         such [5] 11/24 23/9
    requesting [1] 11/6
                               room [2] 45/21 45/24     sense [1] 9/20              38/19 42/8 42/15 49/3       25/24 25/24 28/19
    requests [6] 9/17 15/14
                               rule [5] 4/7 13/3 19/18 sensitive [4] 8/17 10/24     51/21 58/9 58/11           sudden [1] 10/18
     35/24 38/18 38/20 44/20
                                36/20 44/5               10/25 11/1                sort [3] 9/14 24/24 32/23   suddenly [1] 14/8
    require [2] 26/1 43/14
                               ruled [2] 57/9 57/14     sent [2] 10/11 10/19       sound [1] 36/10             sued [1] 15/10
    required [1] 29/2
                               rules [2] 37/18 37/20    separate [2] 10/14 38/20   source [3] 18/10 18/16      suggested [1] 25/20
    requiring [2] 29/9 33/5
                               ruling [3] 26/9 29/1     served [2] 44/24 45/10      19/5                       suggesting [1] 37/16
    rerun [3] 43/19 48/1
                                48/15                   set [3] 7/9 27/12 33/7     South [1] 2/3               suggestion [2] 7/20 47/8
     48/2
                               rulings [1] 57/8         settlement [3] 45/4        Southeast [1] 2/6           suggestions [1] 12/22
    res [10] 51/7 52/19
                               run [11] 11/24 12/1 18/1 45/18 46/9                 SOUTHERN [1] 1/1            Suite [4] 2/3 2/6 2/12
     52/25 53/22 54/10 54/23
                                24/2 26/18 47/13 50/7   Seventeen [1] 48/6         speak [1] 41/12              2/15
     54/24 55/2 55/4 55/11
                                50/8 50/9 50/12 57/1    several [1] 34/22          specific [1] 17/22          sums [1] 6/12
    research [2] 3/6 14/1
                               running [2] 26/13 52/4 SFranklinUSDC [1]            specifically [7] 8/12       sundown [1] 58/6
    reserve [4] 33/15 37/11
                                                         1/19                       9/23 21/1 21/2 27/21       support [1] 3/18
     37/14 50/7                S                        share [1] 53/13             33/21 48/3                 suppose [2] 15/6 15/11
    reserving [2] 36/7 37/1
                               salience [1] 41/17       shared [1] 53/3            specifics [1] 17/23         supposed [1] 19/20
    reside [1] 6/13
                               salient [1] 49/23        she's [3] 30/16 30/19      specified [1] 37/22         sure [21] 7/18 8/3 8/25
    resolve [5] 4/21 13/5
                               same [5] 10/12 26/5 26/7 31/11                      spent [3] 6/16 17/5          9/10 9/10 10/2 13/18
     13/9 25/17 44/9
                                26/8 26/9               shell [4] 40/8 40/14        17/12                       15/25 16/7 19/5 28/14
    resolved [2] 13/13 36/19
                               sanctions [2] 15/3 54/25 40/16 47/3                 spit [3] 26/23 29/8 29/10    28/16 35/15 35/21 37/3
    resolving [1] 13/1
                               Satoshi [3] 40/14 49/1 shielding [1] 29/22          spoke [1] 23/10              38/17 46/20 49/16 53/4
    resources [1] 9/9
                                49/22                   shocked [1] 5/19           spot [1] 36/13               56/8 57/20
    Respectfully [1] 28/8
                               savings [1] 17/17        shortly [3] 14/6 46/9      staff [1] 48/21             suspect [1] 35/4
    respond [3] 8/15 20/12
                               say [10] 11/16 20/8       51/18                     stalled [1] 45/5            suspects [1] 21/22
     35/7
                                20/11 27/9 34/20 36/1   should [8] 15/14 46/1      start [1] 19/16             sustain [7] 26/2 47/15
    responded [4] 17/24
                                37/10 37/11 40/1 47/2    47/13 51/10 51/15 53/22   started [1] 23/13            48/5 48/14 48/17 50/4
     36/2 36/19 46/12
                               saying [4] 10/20 17/13    54/15 56/7                starting [1] 3/8             55/14
    response [8] 10/15 18/19
                                28/14 32/13             shouldn't [2] 30/2 51/9    starts [1] 25/13            swore [2] 48/25 49/18
     26/12 26/12 27/5 27/7


                                                                                                                                 {DATE}
Case 9:18-cv-80176-BB Document 348 Entered    {WITNESSNAME}
                                                      on FLSD Docket 12/21/2019 Page  Index:
                                                                                         67 sworn..well
                                                                                             of 68
   S                there's [28] 9/23 15/6 throughout [1] 14/3 two [11] 6/1 6/2 9/6 V
                                 15/8 15/19 19/5 19/24      Thursday [1] 58/9           12/19 12/20 13/4 20/24
    sworn [2] 39/1 50/1                                                                                          vacating [2] 53/14 53/15
                                 19/25 20/22 24/12 25/15    timeframe [1] 43/4          32/23 34/5 37/5 45/18
                                                                                                                 value [1] 7/25
    T                            28/20 31/16 33/2 34/18     timeliness [1] 9/16
                                                                                        U                        Vel [1] 3/10
                                 34/24 37/15 37/17 37/20    times [2] 20/17 20/22
    take [7] 8/16 20/21                                                                                          Velvel [1] 2/2
                                 37/21 38/3 38/18 43/17     timing [3] 55/18 55/24      U.S [1] 30/25
     21/17 28/19 28/21 32/7                                                                                      vendors [1] 6/12
                                 45/17 52/12 52/13 53/12     56/4                       Uh [23] 6/22 8/24 10/6
     52/6                                                                                                        venue [1] 9/17
                                 54/6 55/10                 title [1] 34/20             10/10 11/8 13/22 14/5
    taken [1] 21/10                                                                                              version [2] 12/11 39/2
                                thereafter [2] 40/21        today [5] 9/24 10/18        14/14 19/2 21/11 22/3
    taking [1] 8/21                                                                                              versus [1] 3/7
                                 46/10                       13/3 33/17 49/13           29/16 29/19 31/18 31/23
    talk [5] 4/23 12/21 57/21                                                                                    very [16] 10/12 14/17
     57/22 57/23                therefore [1] 15/14         together [4] 9/19 13/8      31/25 32/4 38/23 39/5
                                                                                                                  16/16 17/22 17/22 24/12
                                they'll [1] 9/22             25/11 56/14                41/15 44/16 45/15 52/20
    talked [3] 24/4 25/10                                                                                         24/13 24/20 31/16 40/22
                                they're [16] 23/17 25/8     told [4] 11/15 14/7 17/16   Uh-huh [21] 6/22 8/24
     49/13                                                                                                        44/11 47/5 47/17 48/11
                                 27/1 30/2 30/7 37/1 37/3    30/7                       10/6 10/10 11/8 13/22
    tank [1] 28/22                                                                                                49/23 57/19
                                 37/10 40/2 46/18 49/12     tomorrow [5] 57/21          14/5 14/14 19/2 21/11
    target [1] 48/2                                                                                              viable [1] 44/1
                                 49/22 51/1 52/12 52/24      57/23 57/25 58/6 58/8      22/3 31/18 31/23 31/25
    targeted [1] 15/14                                                                                           view [2] 12/8 20/25
                                 55/8                       Tomorrow's [1] 58/9         32/4 38/23 39/5 41/15
    technical [1] 11/13                                                                                          volume [1] 45/6
                                they've [2] 14/16 22/23     too [1] 26/18               44/16 45/15 52/20
    technologies [1] 55/21
                                thing [5] 18/9 23/4 26/5    took [2] 9/3 15/8           UK [1] 33/10             W
    Telephone [1] 2/8
                                 44/3 44/4                  topic [3] 39/14 50/13       under [8] 7/5 15/11
    tell [7] 11/25 14/1 17/13                                                                                    waiting [1] 49/9
                                things [12] 15/15 15/15      50/14                      19/18 19/18 27/20 37/17
     25/7 25/8 31/10 40/9                                                                                        waive [1] 38/1
                                 21/10 24/5 27/2 33/21      topics [2] 49/19 49/21      37/17 45/13
    telling [2] 38/3 38/4                                                                                        waiver [8] 37/16 37/17
                                 34/19 35/25 42/23 43/15    totally [1] 15/4            undercut [1] 55/11
    Ten [1] 26/10                                                                                                 44/5 44/18 45/1 45/11
                                 50/2 50/10                 track [1] 47/6              underlying [1] 51/20
    tender [2] 17/22 18/4                                                                                         46/13 46/15
                                think [52] 12/9 15/1        Trading [1] 39/4            understand [15] 5/10
    tension [1] 28/24                                                                                            waiving [3] 57/6 57/7
                                 15/19 16/1 16/11 16/20     transactions [1] 13/15      10/24 12/14 16/19 18/8
    term [5] 11/24 47/8 47/9                                                                                      57/13
                                 16/21 17/6 17/13 18/18     transcript [3] 1/10 33/1    19/6 20/7 20/14 21/8
     47/12 52/4                                                                                                  wallets [2] 8/5 14/8
                                 20/3 23/11 23/15 23/20      59/11                      28/25 37/8 52/16 54/13
    terminology [2] 43/22                                                                                        want [27] 11/13 11/19
     47/7
                                 25/23 26/20 27/9 27/22     trial [22] 5/15 5/24 18/4   55/3 55/5
                                                                                                                  12/18 12/24 13/9 17/21
                                 28/15 28/17 29/1 29/12      20/21 25/1 25/9 29/21      understandable [1] 5/11
    terms [45] 18/1 24/2                                                                                          17/21 18/2 18/6 18/8
                                 31/2 31/2 31/3 31/4 31/4    29/25 30/6 30/10 30/13     understanding [4] 10/25
     26/14 26/15 26/17 26/23                                                                                      19/24 20/21 23/4 23/14
                                 31/12 33/12 33/20 35/13     30/22 31/1 31/6 31/8       27/10 27/16 52/8
     27/3 27/6 27/11 27/12                                                                                        27/1 28/19 29/15 33/25
                                 36/8 37/16 37/17 37/25      31/10 31/10 32/16 32/17    understands [1] 35/16
     27/15 27/20 27/22 28/7                                                                                       35/15 39/13 43/16 44/3
                                 38/10 43/13 43/25 45/10     32/17 32/24 53/25          understood [1] 26/12
     28/18 29/3 29/4 29/8                                                                                         44/4 48/21 50/5 50/7
                                 45/11 46/8 47/7 47/12      true [3] 25/24 45/16        undertake [1] 20/10
     29/11 40/20 41/6 41/8                                                                                        55/16
                                 47/20 48/1 48/10 49/21      56/4                       undue [2] 43/17 50/7
     41/10 42/2 42/3 42/20                                                                                       wanted [9] 7/18 20/7
                                 51/8 55/7 55/9 56/22       trust [14] 39/2 39/2 39/7   unduly [2] 56/23 57/2
     42/22 43/4 43/10 43/19                                                                                       20/11 30/5 33/22 42/18
                                 57/2                        41/16 42/2 42/23 43/21     unfair [2] 30/1 34/6
     43/23 44/8 44/12 47/17                                                                                       42/25 57/10 57/15
                                thinking [1] 43/3            47/10 47/18 47/20 47/24    unfortunately [3] 4/22
     47/21 48/10 49/9 49/14                                                                                      wanting [1] 33/15
                                third [2] 26/4 30/16         48/9 48/11 49/14           9/3 11/14
     49/24 50/6 50/12 50/13                                                                                      wants [2] 25/22 31/8
                                Thirteen [1] 39/17          trustee [1] 36/4            UNITED [4] 1/1 1/12
     50/17 51/19 51/24                                                                                           wasn't [6] 26/21 26/23
                                those [42] 5/22 5/24        trustees [1] 48/9           29/20 30/1
    test [1] 28/16                                                                                                29/8 36/15 42/9 54/25
                                 5/24 7/6 8/9 8/9 10/18     trusteeship [1] 41/3        universe [4] 15/3 15/6
    testified [2] 15/5 47/4                                                                                      Watts [8] 29/20 30/4
                                 10/20 10/23 10/25 11/1     trusts [12] 40/9 40/14      27/21 41/9
    testify [3] 30/1 31/8                                                                                         30/6 30/15 30/24 31/7
                                 11/2 12/3 14/17 15/5        40/17 40/24 41/4 44/14     unless [1] 11/17
     56/18                                                                                                        32/9 33/5
                                 21/1 22/8 22/8 22/9         46/19 46/22 47/1 47/5      unnecessary [1] 34/6
    testifying [1] 30/13                                                                                         Watts' [1] 32/6
                                 23/21 24/1 24/2 26/18       49/1 49/22                 unreasonable [1] 34/6
    testimony [2] 21/9 30/5                                                                                      we'd [2] 30/11 50/1
                                 27/6 31/21 32/5 34/22      try [5] 6/12 41/9 43/19     until [4] 10/17 23/18
    thank [6] 3/11 36/4                                                                                          we'll [9] 4/7 10/16 28/15
                                 34/23 34/25 35/2 40/10      44/9 55/8                  23/20 29/25
     39/23 57/11 58/7 58/13                                                                                       28/18 36/17 37/6 38/5
                                 40/19 43/5 43/7 43/25      trying [14] 6/2 6/3 6/8     unusual [1] 25/15
    thanking [1] 3/16                                                                                             38/5 41/21
                                 46/11 46/22 46/22 50/5      8/9 13/25 14/10 16/19      unwarranted [1] 52/6
    that's [46] 4/25 5/11                                                                                        we're [22] 3/5 4/2 6/11
                                 51/18 52/7 55/22            17/10 29/24 35/20 39/25    update [1] 33/22
     6/10 8/2 11/12 14/16                                                                                         8/4 8/9 10/15 10/20 12/7
                                though [2] 15/13 52/23       41/19 54/13 55/3           upheld [1] 15/4
     16/25 16/25 18/18 19/19                                                                                      13/24 14/9 24/22 29/19
                                thought [3] 53/5 53/6       Tulip [19] 39/2 39/4        upholding [1] 15/2
     20/19 22/4 22/23 24/15                                                                                       30/25 31/9 31/10 36/22
                                 58/10                       40/9 41/3 41/16 42/1       upon [4] 5/21 26/15 29/6
     25/15 25/20 25/23 25/24                                                                                      37/3 39/25 49/16 52/4
     25/24 28/21 28/24 28/24    thousands [1] 35/12          42/2 42/5 42/23 42/23      55/9
                                                                                                                  54/3 58/12
                                threatening [1] 33/6         44/14 46/19 47/2 47/10     us [24] 7/10 7/12 10/5
     29/17 31/2 31/2 31/12                                                                                       we've [10] 13/25 18/1
                                three [7] 10/14 35/3         47/18 47/20 47/24 48/9     10/19 12/5 12/11 13/8
     32/2 32/14 33/9 35/22                                                                                        27/10 27/16 29/12 37/3
                                 38/18 38/18 38/19 38/20     49/13                      17/13 26/17 29/19 29/24
     36/4 38/12 40/15 40/21                                                                                       42/12 42/13 49/13 51/17
                                 49/23                      turn [22] 4/9 4/11 8/14     29/24 30/4 30/7 30/8
     41/4 42/4 42/11 42/13                                                                                       wealthy [2] 14/2 14/4
                                threw [1] 58/10              13/16 14/19 15/21 19/14    30/8 30/9 40/12 44/7
     45/17 46/18 47/12 49/25                                                                                     week [5] 12/20 13/6 13/7
                                through [15] 4/7 8/11        20/13 26/3 26/11 27/16     44/8 44/12 52/6 58/2
     52/14 53/6 54/18 56/5                                                                                        13/7 31/1
                                 12/21 16/2 16/20 21/21      28/19 29/14 33/12 36/11    58/3
    theft [2] 13/23 56/12                                                                                        weeks [1] 14/6
                                 21/23 22/4 22/4 32/22       38/7 42/13 43/11 43/14     used [6] 14/11 14/15
    theory [7] 21/7 25/20                                                                                        well [23] 3/12 3/24 4/4
                                 39/17 48/6 48/17 52/7       44/2 53/22 53/24           15/10 20/1 20/20 24/23
     25/25 26/9 38/15 39/25                                                                                       9/13 14/15 14/17 17/20
                                 54/17                      turns [1] 19/3              using [1] 24/25
     52/17                                                                                                        18/17 21/7 21/23 24/10


                                                                                                                                  {DATE}
Case 9:18-cv-80176-BB Document 348 Entered {WITNESSNAME}                     Index:68
                                                  on FLSD Docket 12/21/2019 Page    well.....Zalman
                                                                                       of 68
   W                 14/7 15/10 16/23 17/2
                               20/18 21/1 21/22 22/5
    well... [12] 25/3 26/8
                               22/9 24/5 25/12 30/18
    32/13 37/8 38/21 39/16
                               31/7 31/24 32/11 34/13
    40/18 42/11 43/3 46/7
                               34/15 34/20 34/21 34/23
    51/11 51/21
                               36/1 47/4 48/25 51/7
    went [4] 4/5 25/10 25/11
                               51/12 53/17 53/23 53/25
    32/1
                               54/6 54/8 54/20 54/21
    weren't [1] 30/3
                               55/18 56/1 56/13 56/18
    West [2] 1/7 1/18
                               57/3
    what's [12] 7/24 10/8
                               Wright's [14] 15/4
    13/13 20/15 26/5 29/10
                               17/10 19/11 19/12 20/5
    33/11 36/18 38/2 38/15
                               20/15 21/8 22/18 22/22
    46/15 49/2
                               29/15 32/8 37/2 54/14
    whatever [5] 16/23
                               55/19
    17/25 51/12 51/13 57/3
                               wrong [1] 25/16
    where [14] 4/13 6/11 8/2
                               wrongdoing [1] 53/12
    15/4 15/6 16/3 22/5 25/7
                               Wythe [1] 2/9
    27/14 28/24 28/24 38/5
    40/5 57/17                 Y
    whether [17] 9/22 14/21
                               y'all [1] 41/4
    14/21 17/7 17/11 20/18
                               yeah [12] 4/19 7/23 10/2
    22/16 22/20 22/23 25/17
                               16/7 31/15 36/14 40/4
    25/24 27/1 30/4 42/18
                               41/20 41/25 42/15 44/21
    43/16 43/17 43/18
                               48/14
    while [3] 12/3 20/22
                               years [2] 35/3 56/24
    45/5
                               yes [12] 3/25 4/14 5/17
    whistleblower [1] 25/12
                               7/1 9/25 12/16 15/25
    who's [1] 19/14
                               22/14 22/19 37/24 57/11
    whole [2] 27/11 29/4
                               57/16
    why [14] 5/12 13/16
                               you'd [1] 56/24
    16/12 21/21 28/21 32/14
                               you'll [7] 5/18 33/10
    32/18 36/4 36/14 40/2
                               50/8 50/8 50/9 50/9
    45/1 53/4 56/8 57/24
                               51/18
    wife [2] 29/15 30/21
                               you're [18] 6/8 7/25
    wife's [1] 45/21
                               9/15 9/16 9/16 9/20 9/21
    willing [2] 53/5 56/17
                               9/23 11/6 13/5 19/14
    Wilson [3] 23/9 24/19
                               19/19 22/11 36/7 36/12
    24/21
                               43/24 48/22 53/4
    window [1] 46/10
                               you've [5] 26/22 36/1
    Wired [1] 20/25
                               46/12 50/10 57/7
    withdraw [1] 56/20
    within [3] 31/3 37/19      Z
    37/22                      Zaharah [2] 2/13 3/22
    without [5] 7/13 12/12     Zalman [2] 3/20 57/21
    50/4 57/6 57/7
    witness [7] 29/22 29/25
    30/3 30/6 30/15 31/9
    31/12
    witnesses [3] 23/23
    23/24 25/9
    won't [3] 17/25 30/13
    56/18
    words [1] 50/1
    work [11] 10/5 13/10
    28/9 35/12 35/20 43/22
    45/6 45/13 45/14 52/4
    52/13
    worked [2] 21/24 36/16
    working [5] 9/19 10/16
    13/6 13/6 13/7
    world [1] 16/20
    worried [1] 28/22
    worth [1] 45/18
    wouldn't [2] 22/1 53/15
    WRIGHT [43] 1/6 3/7
    3/20 3/22 6/11 13/20


                                                                                             {DATE}
